UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 6490 Dreyfus Premier Investment Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31* Date of reporting period: July 1, 2014-June 30, 2015 * Fiscal year end is 12/31 for Dreyfus Large Cap Growth Fund and Dreyfus Large Cap Equity Fund. Item 1. Proxy Voting Record Dreyfus Premier Investment Funds, Inc. Dreyfus Diversified International Fund The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Satellite Alpha Fund Dreyfus Satellite Alpha Fund liquidated on August 22, 2014. The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Dreyfus Emerging Asia Fund Dreyfus Emerging Asia Fund liquidated October 30, 2014. ANDHRA BANK LTD. Ticker: 532418 Security ID: Y01279119 Meeting Date: JUL 18, 2014 Meeting Type: Annual Record Date: JUN 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports AVICHINA INDUSTRY & TECHNOLOGY CO., LTD. Ticker: 02357 Security ID: Y0485Q109 Meeting Date: JUL 22, 2014 Meeting Type: Special Record Date: JUN 30, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Subscription Agreements For For Management and Related Transactions CANARA BANK LTD Ticker: 532483 Security ID: Y1081F109 Meeting Date: JUL 21, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 4.50 Per For For Management Share 3 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights CESC LIMITED Ticker: 500084 Security ID: Y12652189 Meeting Date: OCT 18, 2014 Meeting Type: Special Record Date: SEP 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights to Qualified Institutional Buyers COAL INDIA LTD. Ticker: 533278 Security ID: Y1668L107 Meeting Date: JUL 16, 2014 Meeting Type: Special Record Date: MAY 30, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Memorandum of Association For For Management COAL INDIA LTD. Ticker: 533278 Security ID: Y1668L107 Meeting Date: SEP 10, 2014 Meeting Type: Annual Record Date: AUG 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividend of INR 29.00 For For Management Per Share as Dividend for the Year 3 Reelect A.K. Dubey as Director For For Management 4 Elect R.N. Trivedi as Independent For For Management Non-Executive Director 5 Elect A. Perti as Independent For For Management Non-Executive Director 6 Elect C. Balakrishnan as Independent For For Management Non-Executive Director 7 Elect N. Mohammad as Independent For For Management Non-Executive Director 8 Elect S. Prakash as Independent For For Management Non-Executive Director 9 Elect I. Manna as Independent For For Management Non-Executive Director 10 Approve Remuneration of Cost Auditors For For Management 11 Adopt New Articles of Association For For Management CROMPTON GREAVES LTD. Ticker: 500093 Security ID: Y1788L144 Meeting Date: AUG 05, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve First and Second Interim For For Management Dividends Aggregating to INR 0.80 Per Share 3 Approve Final Dividend of INR 0.40 Per For For Management Share 4 Approve Sharp & Tannan as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Approve Vacancy on the Board Resulting For For Management from the Retirement of SM Trehan 6 Approve Remuneration of Cost Auditors For For Management 7 Elect S Apte as Independent Director For For Management 8 Elect S Labroo as Independent Director For For Management 9 Elect C Lewiner as Independent Director For For Management 10 Elect S Prabhu as Independent Director For Against Management 11 Elect M Pudumjee as Independent For For Management Director 12 Elect V von Massow as Independent For For Management Director 13 Approve Pledging of Assets for Debt For Against Management 14 Amend Articles of Association For Against Management CROMPTON GREAVES LTD. Ticker: 500093 Security ID: Y1788L144 Meeting Date: DEC 03, 2014 Meeting Type: Special Record Date: OCT 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase in Limit on Foreign For For Management Shareholdings DATANG INTERNATIONAL POWER GENERATION CO. LTD Ticker: 00991 Security ID: Y20020106 Meeting Date: AUG 27, 2014 Meeting Type: Special Record Date: JUL 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Investment for Construction of For For Management Guangdong Datang International Leizhou Thermal Power Project 2a Elect Yang Wenchun as Director For Against Management 2b Elect Feng Genfu as Director For For Management 2c Approve Resignation of Li Gengsheng as For For Management Director 2d Approve Resignation of Li Hengyuan as For For Management Director 3 Approve Issuance of Medium-Term Notes For For Management (with Long-Term Option) GCL-POLY ENERGY HOLDINGS LTD. Ticker: 03800 Security ID: G3774X108 Meeting Date: OCT 15, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Option Scheme of GCL New For Against Management Energy Holdings Limited 2 Elect Yeung Man Chung, Charles as For For Management Director ICICI BANK LIMITED Ticker: 532174 Security ID: Y38575109 Meeting Date: NOV 17, 2014 Meeting Type: Special Record Date: SEP 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Stock Split For For Management 2 Amend Memorandum of Association For For Management 3 Amend Articles of Association For For Management IRB INFRASTRUCTURE DEVELOPERS LIMITED Ticker: 532947 Security ID: Y41784102 Meeting Date: JUL 15, 2014 Meeting Type: Special Record Date: MAY 30, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Memorandum of Association For For Management 2 Adopt New Articles of Association For For Management 3 Approve Pledging of Assets for Debt For For Management 4 Approve Increase in Borrowing Powers For For Management IRB INFRASTRUCTURE DEVELOPERS LIMITED Ticker: 532947 Security ID: Y41784102 Meeting Date: SEP 09, 2014 Meeting Type: Annual Record Date: AUG 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect D.P. Mhaiskar as Director For Against Management 3 Approve S.R. Batliboi & Co. LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 4 Elect D.V. Mhaiskar as Director For For Management 5 Elect S.H. Talati as Independent For For Management Non-Executive Director 6 Elect B.K. Khare as Independent For For Management Non-Executive Director 7 Elect G.G. Desai as Independent For For Management Non-Executive Director 8 Elect C.S. Kaptan as Independent For For Management Non-Executive Director 9 Elect V.R. Sethi as Independent For Against Management Non-Executive Director 10 Approve Related Party Transactions For For Management 11 Approve Guarantees, Securities, and/or For Against Management Loans to Subsidiaries JINDAL STEEL AND POWER LTD Ticker: 532286 Security ID: Y4447P100 Meeting Date: JUL 30, 2014 Meeting Type: Annual Record Date: JUN 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR1.50 Per Share For For Management 3 Reelect R. Jindal as Director For Against Management 4 Reelect S. Jindal as Director For Against Management 5 Approve S.R. Batliboi & Co. LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Elect K. Rajagopal as Director For Against Management 7 Elect A.K. Purwar as Independent For For Management Non-Executive Director 8 Elect H. Khaitan as Independent For Against Management Non-Executive Director 9 Elect H.S. Wirk as Independent For For Management Non-Executive Director 10 Elect R.V. Shahi as Independent For For Management Non-Executive Director 11 Elect A. Kumar as Independent For For Management Non-Executive Director 12 Elect S.K. Garg as Independent For For Management Non-Executive Director 13 Approve Commission Remuneration for For For Management Independent Non-Executive Directors 14 Approve Remuneration of Cost Auditors For For Management 15 Approve Revision in the Remuneration For For Management of N. Jindal, Executive Director 16 Adopt New Articles of Association For For Management 17 Approve Revision in the Remuneration For For Management of R. Uppal, Managing Director & Group CEO 18 Approve Revision in the Remuneration For For Management of K. Rajagopal, Group CFO & Executive Director 19 Approve Revision in the Remuneration For For Management of D.K. Saraogi, Executive Director KB FINANCIAL GROUP INC. Ticker: 105560 Security ID: Y46007103 Meeting Date: NOV 21, 2014 Meeting Type: Special Record Date: OCT 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Yoon Jong-Kyoo as CEO For For Management LARSEN & TOUBRO LTD Ticker: 500510 Security ID: Y5217N159 Meeting Date: JUL 11, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Pledging of Assets for Debt For Against Management 2 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 3 Approve Issuance of For For Management Non-Convertible/Perpetual Debentures 4 Amend Articles of Association For For Management LARSEN & TOUBRO LTD Ticker: 500510 Security ID: Y5217N159 Meeting Date: AUG 22, 2014 Meeting Type: Annual Record Date: AUG 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividend of INR 14.25 Per Share For For Management 3 Approve Term of Independent For For Management Non-Executive Directors 4 Approve Vacancy on the Board Resulting For For Management from the Retirement of N.M. Raj 5 Approve Vacancy on the Board Resulting For For Management from the Retirement of S. Rajgopal 6 Reelect A.K. Jain as Director For Against Management 7 Approve Vacancy on the Board Resulting For For Management from the Retirement of S.N. Talwar 8 Reelect S.N. Subrahmanyan as Director For Against Management 9 Reelect A.M. Naik as Director For For Management 10 Elect S. Bhargava as Independent For For Management Non-Executive Director 11 Elect M.M. Chitale as Independent For For Management Non-Executive Director 12 Elect M. Damodaran as Independent For Against Management Non-Executive Director 13 Elect V.S. Mehta as Independent For For Management Non-Executive Director 14 Elect A. Zainulbhai as Independent For For Management Non-Executive Director 15 Approve Sharp & Tannan as Auditors and For Against Management Authorize Board to Fix Their Remuneration LIJUN INTERNATIONAL PHARMACEUTICAL (HOLDING) CO., LTD. Ticker: 02005 Security ID: G54882132 Meeting Date: OCT 10, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Disposal Agreement and Related For For Management Transactions MARICO LIMITED Ticker: 531642 Security ID: Y5841R170 Meeting Date: JUL 30, 2014 Meeting Type: Annual Record Date: JUN 20, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Confirm Interim Dividends of INR 3.00 For For Management Per Share 3 Reelect R. Mariwala as Director For For Management 4 Approve Price Waterhouse as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Elect N. Khattau as Independent For For Management Non-Executive Director 6 Elect R. Bakshi as Independent For Against Management Non-Executive Director 7 Elect A. Choksey as Independent For Against Management Non-Executive Director 8 Elect H. Ravichandar as Independent For For Management Non-Executive Director 9 Elect B.S. Nagesh as Independent For For Management Non-Executive Director 10 Elect A. Kripalu as Independent For Against Management Non-Executive Director 11 Approve Appointment and Remuneration For For Management of S. Gupta as Managing Director & CEO 12 Approve Marico MD & CEO Stock Options For Against Management Plan 2014 13 Approve Increase in Borrowing Powers For For Management 14 Approve Issuance of Non-Convertible For For Management Debentures 15 Approve Remuneration of Cost Auditors For For Management OLDTOWN BHD Ticker: OLDTOWN Security ID: Y6474Z109 Meeting Date: SEP 10, 2014 Meeting Type: Annual Record Date: SEP 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Final Dividend of MYR 0.03 Per For For Management Share 2 Approve Remuneration of Directors For For Management 3 Elect Ahmed Tasir Bin Lope Pihie as For For Management Director 4 Elect Lee Siew Heng as Director For For Management 5 Elect Goh Ching Mun as Director For For Management 6 Elect Wong Guang Seng as Director For For Management 7 Approve Deloitte as Auditors and For For Management Authorize Board to Fix Their Remuneration 8 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 9 Approve Implementation of For Against Management Shareholders' Mandate for Recurrent Related Party Transactions 10 Approve Share Repurchase Program For For Management PERFECT SHAPE (PRC) HOLDINGS LTD. Ticker: 01830 Security ID: G7013H105 Meeting Date: AUG 15, 2014 Meeting Type: Annual Record Date: AUG 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Au-Yeung Kong as Director For For Management 3b Elect Chi Chi Hung, Kenneth as Director For Against Management 4 Authorize Board to Fix Directors' For For Management Remuneration 5 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 8 Authorize Reissuance of Repurchased For Against Management Shares POWER FINANCE CORPORATION LTD. Ticker: 532810 Security ID: Y7082R109 Meeting Date: SEP 26, 2014 Meeting Type: Annual Record Date: AUG 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of INR 0.20 Per For For Management Share and Confirm Interim Dividend of INR 8.80 Per Share 3 Reelect A.K. Agarwal as Director For Against Management 4 Fix Remuneration of Auditors For Against Management 5 Adopt New Articles of Association For For Management 6 Authorize Issuance of Debt Securities For For Management SADBHAV ENGINEERING LTD. Ticker: 532710 Security ID: Y7369C130 Meeting Date: SEP 26, 2014 Meeting Type: Annual Record Date: AUG 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Accept Financial Statements and For For Management Statutory Reports 1b Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Dividend of INR 0.70 Per Share For For Management 3 Reelect V.C. Patel as Director For For Management 4 Reelect V.R. Patel as Director For Against Management 5 Approve Surana Maloo & Co. as Auditors For For Management and Authorize Board to Fix Their Remuneration 6 Elect S.A. Sheth as Independent For For Management Non-Executive Director 7 Elect M.N. Bhadlawala as Independent For For Management Non-Executive Director 8 Elect A.N. Ruparel as Independent For For Management Non-Executive Director 9 Elect Sandip V. Patel as Independent For For Management Non-Executive Director 10 Elect A.S. Patel as Independent For For Management Non-Executive Director 11 Approve Reappointment and Remuneration For Against Management of V.M. Patel as Managing Director and CEO 12 Approve Reappointment and Remuneration For Against Management of Shashin V. Patel as Joint Managing Director 13 Approve Reappointment and Remuneration For Against Management of N.R. Patel as Executive Director 14 Approve Increase in Borrowing Powers For For Management 15 Approve Pledging of Assets for Debt For For Management 16 Approve Issuance of Non-Convertible For For Management Debentures and/or Other Debt Securities 17 Adopt New Articles of Association For For Management SADBHAV ENGINEERING LTD. Ticker: 532710 Security ID: Y7369C130 Meeting Date: OCT 04, 2014 Meeting Type: Special Record Date: SEP 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights SHRIRAM TRANSPORT FINANCE COMPANY LIMITED Ticker: 511218 Security ID: Y7758E119 Meeting Date: JUL 02, 2014 Meeting Type: Special Record Date: MAY 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor - Postal Ballot None None Management 1 Approve Pledging of Assets for Debt For Against Management 2 Approve Sale, Assignment, and/or For Against Management Security of Receivables SINOTRANS LTD. Ticker: 00598 Security ID: Y6145J104 Meeting Date: SEP 01, 2014 Meeting Type: Special Record Date: AUG 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Framework Acquisition Agreement For For Management SINOTRANS LTD. Ticker: 00598 Security ID: Y6145J104 Meeting Date: OCT 24, 2014 Meeting Type: Special Record Date: SEP 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Zhang Jianwei as Director For For Management 1b Elect Tao Suyun as Director For For Management 1c Elect Han Xiaojing as Director For For Management 1d Elect Zhou Fangsheng as Supervisor For For Management 2 Approve Remuneration of Directors and For For Management Supervisors 3 Amend Articles of Association For For Management Dreyfus Global Infrastructure Fund ATLANTIA SPA Ticker: ATL Security ID: T05404107 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: APR 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Statutory Reports, and Allocation of Income 2 Integrate Remuneration of External For For Management Auditors 3 Authorize Share Repurchase Program and For Against Management Reissuance of Repurchased Shares 4 Elect Director For Against Management 5.1.1 Slate Submitted by Sintonia SpA None Did Not Vote Shareholder 5.1.2 Slate Submitted by Institutional None For Shareholder Investors (Assogestioni) 5.2 Approve Internal Auditors' Remuneration For For Management 6 Approve Remuneration Report For For Management BEIJING CAPITAL INTERNATIONAL AIRPORT CO., LTD. Ticker: 00694 Security ID: Y07717104 Meeting Date: JUN 24, 2015 Meeting Type: Annual Record Date: MAY 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profit Appropriation Proposal For For Management 5 Approve PricewaterhouseCoopers Zhong For For Management Tian LLP as PRC Auditors and PricewaterhouseCoopers as International Auditors and Authorize Board to Fix Their Remuneration 6 Approve Provision of Deposit Services For Against Management Under the Supplemental Agreement and Related Annual Caps CCR S.A. Ticker: CCRO3 Security ID: P1413U105 Meeting Date: APR 16, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports for Fiscal Year Ended Dec. 31, 2014 2 Approve Capital Budget For Did Not Vote Management 3 Approve Allocation of Income and For Did Not Vote Management Dividends 4 Fix Number and Elect Directors For Did Not Vote Management 5 Install Fiscal Council and Elect For Did Not Vote Management Fiscal Council Members 6 Approve Remuneration of Company's For Did Not Vote Management Management CCR S.A. Ticker: CCRO3 Security ID: P1413U105 Meeting Date: APR 16, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 15 For Did Not Vote Management 2 Amend Article 17 For Did Not Vote Management 3 Consolidate Bylaws For Did Not Vote Management CENTRICA PLC Ticker: CNA Security ID: G2018Z143 Meeting Date: APR 27, 2015 Meeting Type: Annual Record Date: APR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For Against Management 4 Approve Final Dividend For For Management 5 Elect Iain Conn as Director For For Management 6 Elect Carlos Pascual as Director For For Management 7 Elect Steve Pusey as Director For For Management 8 Re-elect Rick Haythornthwaite as For For Management Director 9 Re-elect Margherita Della Valle as For For Management Director 10 Re-elect Mark Hanafin as Director For For Management 11 Re-elect Lesley Knox as Director For For Management 12 Re-elect Mike Linn as Director For For Management 13 Re-elect Ian Meakins as Director For For Management 14 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Authorise EU Political Donations and For For Management Expenditure 17 Approve Scrip Dividend Programme For For Management 18 Approve Long-Term Incentive Plan For For Management 19 Approve On Track Incentive Plan For For Management 20 Approve Sharesave Scheme For For Management 21 Authorise Issue of Equity with For For Management Pre-emptive Rights 22 Authorise Issue of Equity without For For Management Pre-emptive Rights 23 Authorise Market Purchase of Ordinary For For Management Shares 24 Authorise the Company to Call EGM with For For Management Two Weeks' Notice CHINA MERCHANTS HOLDINGS (INTERNATIONAL) CO. LTD. Ticker: 00144 Security ID: Y1489Q103 Meeting Date: MAY 27, 2015 Meeting Type: Annual Record Date: MAY 19, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3Aa Elect Li Xiaopeng as Director For For Management 3Ab Elect Su Xingang as Director For For Management 3Ac Elect Yu Liming as Director For For Management 3Ad Elect Wang Hong as Director For For Management 3Ae Elect Bong Shu Ying Francis as Director For For Management 3B Authorize Board to Fix Remuneration of For For Management Directors 4 Approve Deloitte Touche Tohmatsu as For For Management Auditor and Authorize Board to Fix Their Remuneration 5A Approve Grant of Options Under the For Against Management Share Option Scheme 5B Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5C Authorize Repurchase of Issued Share For For Management Capital 5D Authorize Reissuance of Repurchased For Against Management Shares GROUPE EUROTUNNEL SE Ticker: GET Security ID: F477AL114 Meeting Date: APR 29, 2015 Meeting Type: Annual/Special Record Date: APR 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends of EUR 0.18 per Share 3 Approve Consolidated Financial For For Management Statements and Statutory Reports 4 Receive Auditors' Special Report on For For Management Related-Party Transaction Mentioning the Absence of New Transactions and Acknowledge Ongoing Transactions 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Advisory Vote on Compensation of For For Management Jacques Gounon, Chairman and CEO 7 Advisory Vote on Compensation of For For Management Emmanuel Moulin, Vice-CEO 8 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 110 Million 9 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights with a Binding Priority Right up to Aggregate Nominal Amount of EUR 44 Million 10 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind, up to Aggregate Nominal Amount of EUR 22 Million 11 Authorize up to hares for Use For For Management in Restricted Stock Plans 12 Subject to Approval of Item 13, For For Management Authorize New Class of Preferred Stock and Amend Articles 9-11 and 38 of Bylaws Accordingly 13 Subject to Approval of Item 12, For For Management Authorize up to 1 Million Shares Resulting from the Conversion of Preference Shares reserved for Executive Corporate Officers and Key Employees 14 Set Total Limit for Capital Increase For For Management to Result from Issuance Requests under Items 8-10 at EUR 110 Million 15 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 16 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 17 Amend Article 16 of Bylaws Re: For For Management Shareholding Requirements for Directors 18 Update Bylaws in Accordance with New For Against Management Regulations 19 Authorize Filing of Required For For Management Documents/Other Formalities GRUPO AEROPORTUARIO DEL CENTRO NORTE S.A.B. DE C.V. Ticker: OMAB Security ID: P49530101 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: APR 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and None None Management Statutory Reports 2 Present CEO and External Auditor Report None None Management 3 Present Board of Directors' Report in None None Management Accordance with Art. 28, Section IV of Stock Market Law Including Tax Report 4 Authorize Board to Ratify and Execute For For Management Approved Resolutions in Proposals 1 and 2 of this Agenda 5 Approve Allocation of Income, Increase For For Management in Reserves and Set Aggregate Nominal Amount of Share Repurchase 6 Elect or Ratify Directors and Chairmen For For Management of Audit, Corporate Practices, Finance, Planning and Sustainability Committees 7 Approve Remuneration of Directors and For For Management Other Committees 8 Appoint Legal Representatives For For Management GRUPO AEROPORTUARIO DEL CENTRO NORTE S.A.B. DE C.V. Ticker: OMAB Security ID: P49530101 Meeting Date: APR 23, 2015 Meeting Type: Special Record Date: APR 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reduction in Share Capital and For For Management Consequently Amend Article 6 of Bylaws 2 Discussion Regarding Renewal or For Against Management Non-Renewal of Technical Assistance and Technology Transfer Agreement Dated June 14, 2000 3 Approve Conversion of Series BB Shares For For Management into Series B Shares and Amend Bylaws Accordingly 4 Approve Update of Registration of For For Management Shares with National Banking and Securities Commission 5 Authorize Board to Ratify and Execute For For Management Approved Resolutions GRUPO AEROPORTUARIO DEL SURESTE S.A.B. DE C.V. Ticker: ASURB Security ID: P4950Y100 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: APR 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Approve CEO's and Auditor's Report on For For Management Financial Statements and Statutory Reports 1b Approve Board's Report on Accounting For For Management Criteria Policy and Disclosure Policy Law 1c Approve Report Re: Activities and For For Management Operations Undertaken by the Board 1d Approve Individual and Consolidated For For Management Financial Statements 1e Approve Audit Committee's Report For For Management Regarding Company's Subsidiaries 1f Approve Report on Adherence to Fiscal For For Management Obligations 2a Approve Increase in Legal Reserve by For For Management MXN 128.66 Million 2b Approve Cash Dividends of MXN 5.10 Per For For Management Series B and BB Shares 2c Set Maximum Amount of MXN 914.52 For For Management Million for Share Repurchase; Approve Policy Related to Acquisition of Own Shares 3a Approve Discharge of Board of For For Management Directors and CEO 3b.1 Elect/Ratify Fernando Chico Pardo as For For Management Director 3b.2 Elect/Ratify Jose Antonio Perez Anton For For Management as Director 3b.3 Elect/Ratify Luis Chico Pardo as For For Management Director 3b.4 Elect/Ratify Aurelio Perez Alonso as For For Management Director 3b.5 Elect/Ratify Rasmus Christiansen as For For Management Director 3b.6 Elect/Ratify Francisco Garza Zambrano For For Management as Director 3b.7 Elect/Ratify Ricardo Guajardo Touche For For Management as Director 3b.8 Elect/Ratify Guillermo Ortiz Martinez For For Management as Director 3b.9 Elect/Ratify Roberto Servitje Sendra For For Management as Director 3c.1 Elect/Ratify Ricardo Guajardo Touche For For Management as Chairman of Audit Committee 3d.1 Elect/Ratify Fernando Chico Pardo, For For Management Jose Antonio Perez Anton and Roberto Servitje Sendra as Members of Nominations and Compensations Committee 3e.1 Approve Remuneration of Directors in For For Management the Amount of MXN 50,000 3e.2 Approve Remuneration of Operations For For Management Committee in the Amount of MXN 50,000 3e.3 Approve Remuneration of Nominations For For Management and Compensations Committee in the Amount of MXN 50,000 3e.4 Approve Remuneration of Audit For For Management Committee in the Amount of MXN 70,000 3e.5 Approve Remuneration of Acquisitions For For Management and Contracts Committee in the Amount of MXN 15,000 4a Authorize Claudio R. Gongora Morales For For Management to Ratify and Execute Approved Resolutions 4b Authorize Rafael Robles Miaja to For For Management Ratify and Execute Approved Resolutions 4c Authorize Ana Maria Poblanno Chanona For For Management to Ratify and Execute Approved Resolutions MACQUARIE ATLAS ROADS LTD. Ticker: MQA Security ID: Q568A7101 Meeting Date: APR 17, 2015 Meeting Type: Annual Record Date: APR 15, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Remuneration Report For For Management 2 Elect Marc de Cure as Director For For Management 3 Elect Nora Scheinkestel as Director For For Management 1 Approve PricewaterhouseCoopers as For For Management Auditor of the Company and Authorize Board to Fix Their Remuneration 2 Elect Jeffrey Conyers as Director For For Management 3 Elect James Keyes as Director For For Management 4 Elect Nora Scheinkestel as Director For For Management POWER ASSETS HOLDINGS LTD. Ticker: 00006 Security ID: Y7092Q109 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAY 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Neil Douglas McGee as Director For Against Management 3b Elect Ralph Raymond Shea as Director For For Management 3c Elect Wan Chi Tin as Director For Against Management 3d Elect Wong Chung Hin as Director For For Management 3e Elect Wu Ting Yuk, Anthony as Director For For Management 4 Approve KPMG as Auditor and Authorize For For Management Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Issued Share For For Management Capital 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Adopt New Articles of Association For For Management 9 Approve Acquisition of Debt Securities For Against Management Issued by Related Party RED ELECTRICA CORPORACION SA Ticker: REE Security ID: E42807102 Meeting Date: APR 14, 2015 Meeting Type: Annual Record Date: APR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Standalone Financial Statements For For Management 2 Approve Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board For For Management 5.1 Ratify Appointment of and Elect For For Management Santiago Lanzuela Marina as Director 5.2 Ratify Appointment of and Elect Jose For For Management Luis Feito Higueruela as Director 6.1 Amend Articles Re: General Meetings For For Management 6.2 Amend Articles Re: Board of Directors For For Management 6.3 Amend Articles Re: Board Committees For For Management 7 Amend Articles of General Meeting For For Management Regulations 8 Authorize Increase in Capital up to 50 For For Management Percent via Issuance of Equity or Equity-Linked Securities, Excluding Preemptive Rights of up to 20 Percent 9 Authorize Issuance of Non-Convertible For For Management and/or Convertible Bonds, Debentures, Warrants, and Other Debt Securities up to EUR 5 Billion with Exclusion of Preemptive Rights up to 20 Percent of Capital 10.1 Authorize Share Repurchase Program For For Management 10.2 Approve Stock-for-Salary Plan For For Management 10.3 Void Previous Share Repurchase For For Management Authorization 11.1 Approve Remuneration Policy For For Management 11.2 Approve Remuneration of Directors For For Management 11.3 Approve Remuneration Report For For Management 12 Authorize Board to Ratify and Execute For For Management Approved Resolutions 13 Receive Corporate Governance Report None None Management RUMO LOGISTICA OPERADORA MULTIMODAL SA Ticker: RUMO3 Security ID: P8S112108 Meeting Date: APR 24, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Six Directors For Did Not Vote Management 2 Approve Stock Option Plan For Did Not Vote Management RUMO LOGISTICA OPERADORA MULTIMODAL SA Ticker: RUMO3 Security ID: P8S112108 Meeting Date: JUN 12, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 10:1 Reverse Stock Split For For Management 2 Amend Articles For For Management 3 Consolidate Bylaws For For Management 4 Elect Alternate Directors For For Management 5 Elect Fiscal Council Member For For Management SNAM SPA Ticker: SRG Security ID: T8578N103 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: APR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Long-Term Monetary Plan For For Management 2015-2017 4 Approve Remuneration Report For For Management 5 Elect Yunpeng He as Director For For Management THE HONG KONG AND CHINA GAS CO. LTD. Ticker: 00003 Security ID: Y33370100 Meeting Date: JUN 01, 2015 Meeting Type: Annual Record Date: MAY 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1 Elect Lee Shau Kee as Director For For Management 3.2 Elect Poon Chung Kwong as Director For For Management 3.3 Elect Alfred Chan Wing Kin as Director For For Management 4 Approve PricewaterhouseCoopers as For For Management Auditor and Authorize Board to Fix Their Remuneration 5.1 Approve Bonus Issue For For Management 5.2 Authorize Repurchase of Issued Share For For Management Capital 5.3 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5.4 Authorize Reissuance of Repurchased For Against Management Shares Dreyfus Global Real Estate Securities Fund ALLIED PROPERTIES REAL ESTATE INVESTMENT TRUST Ticker: AP.UN Security ID: 019456102 Meeting Date: MAY 14, 2015 Meeting Type: Annual/Special Record Date: APR 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Gerald R. Connor For For Management 1.2 Elect Trustee Gordon R. Cunningham For For Management 1.3 Elect Trustee Michael R. Emory For For Management 1.4 Elect Trustee James Griffiths For For Management 1.5 Elect Trustee Margaret T. Nelligan For For Management 1.6 Elect Trustee Ralph T. Neville For For Management 1.7 Elect Trustee Daniel F. Sullivan For For Management 1.8 Elect Trustee Peter Sharpe For For Management 2 Approve Increase in Number of Trustees For For Management 3 Approve BDO Canada LLP as Auditors and For For Management Authorize Trustees to Fix Their Remuneration 4 Amend Declaration of Trust For For Management 5 Amend Unit Option Plan For For Management ALSTRIA OFFICE REIT-AG Ticker: AOX Security ID: D0378R100 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: APR 14, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2014 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2014 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2014 5 Ratify Deloitte & Touche GmbH as For For Management Auditors for Fiscal 2015 6.1 Reelect Johannes Conradi to the For For Management Supervisory Board 6.2 Reelect Benoit Herault to the For For Management Supervisory Board 6.3 Reelect Richard Mully to the For For Management Supervisory Board 6.4 Reelect Marianne Voigt to the For For Management Supervisory Board 7 Approve Remuneration of Supervisory For For Management Board 8.1 Approve Creation of EUR 39.5 Million For For Management Pool of Capital with Preemptive Rights 8.2 Exclude Preemptive Rights up to 5 For For Management Percent of Share Capital Against Contributions in Cash for the Capital Pool Proposed Under Item 8.1 8.3 Exclude Preemptive Rights up to 5 For For Management Percent of Share Capital Against Contributions in Cash or in Kind for the Capital Pool Proposed Under Item 8. 1 9 Approve Issuance of Convertible For For Management Profit-Sharing Certificates without Preemptive Rights up to Aggregate Nominal Amount of EUR 500,000 to Employees of the Company or Subsidiaries; Approve Creation of EUR 500,000 Pool of Capital to Guarantee Conversion Rights AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 03027X100 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Raymond P. Dolan For For Management 1b Elect Director Carolyn F. Katz For For Management 1c Elect Director Gustavo Lara Cantu For For Management 1d Elect Director Craig Macnab For For Management 1e Elect Director JoAnn A. Reed For For Management 1f Elect Director Pamela D.A. Reeve For For Management 1g Elect Director David E. Sharbutt For For Management 1h Elect Director James D. Taiclet, Jr. For For Management 1i Elect Director Samme L. Thompson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ASCENDAS REAL ESTATE INVESTMENT TRUST Ticker: A17U Security ID: Y0205X103 Meeting Date: JUN 29, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Report of the Trustee, Statement For For Management by the Manager, Audited Financial Statements and Auditors' Report 2 Approve KPMG LLP as Auditors and For For Management Authorize Manager to Fix Their Remuneration 3 Approve Issuance of Equity or For Against Management Equity-linked Securities With or Without Preemptive Rights AVALONBAY COMMUNITIES, INC. Ticker: AVB Security ID: 053484101 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glyn F. Aeppel For For Management 1.2 Elect Director Terry S. Brown For For Management 1.3 Elect Director Alan B. Buckelew For For Management 1.4 Elect Director Ronald L. Havner, Jr. For For Management 1.5 Elect Director John J. Healy, Jr. For For Management 1.6 Elect Director Timothy J. Naughton For For Management 1.7 Elect Director Lance R. Primis For For Management 1.8 Elect Director Peter S. Rummell For For Management 1.9 Elect Director H. Jay Sarles For For Management 1.10 Elect Director W. Edward Walter For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder 5 Require Independent Board Chairman Against Against Shareholder AVIV REIT, INC. Ticker: AVIV Security ID: 05381L101 Meeting Date: MAR 27, 2015 Meeting Type: Special Record Date: FEB 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For For Management BOARDWALK REAL ESTATE INVESTMENT TRUST Ticker: BEI.UN Security ID: 096631106 Meeting Date: MAY 14, 2015 Meeting Type: Annual/Special Record Date: MAR 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Seven For For Management 2.1 Elect Trustees James R. Dewald For For Management 2.2 Elect Trustees Gary Goodman For For Management 2.3 Elect Trustees Arthur L. Havener, Jr. For For Management 2.4 Elect Trustees Sam Kolias For For Management 2.5 Elect Trustees Samantha Kolias For For Management 2.6 Elect Trustees Al W. Mawani For For Management 2.7 Elect Trustees Andrea M. Stephen For For Management 3 Approve Deloitte LLP as Auditors and For For Management Authorize Trustees to Fix Their Remuneration 4 Advisory Vote on Executive For For Management Compensation Approach BOSTON PROPERTIES, INC. Ticker: BXP Security ID: 101121101 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carol B. Einiger For For Management 1.2 Elect Director Jacob A. Frenkel For For Management 1.3 Elect Director Joel I. Klein For For Management 1.4 Elect Director Douglas T. Linde For For Management 1.5 Elect Director Matthew J. Lustig For For Management 1.6 Elect Director Alan J. Patricof For For Management 1.7 Elect Director Ivan G. Seidenberg For For Management 1.8 Elect Director Owen D. Thomas For For Management 1.9 Elect Director Martin Turchin For For Management 1.10 Elect Director David A. Twardock For For Management 1.11 Elect Director Mortimer B. Zuckerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 4 Require Independent Board Chairman Against Against Shareholder 5 Adopt Proxy Access Right Against For Shareholder 6 Limit Accelerated Vesting Against Against Shareholder BRANDYWINE REALTY TRUST Ticker: BDN Security ID: 105368203 Meeting Date: MAY 28, 2015 Meeting Type: Annual Record Date: APR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Walter D'Alessio For For Management 1.2 Elect Director Carol G. Carroll For For Management 1.3 Elect Director James C. Diggs For For Management 1.4 Elect Director Wyche Fowler For For Management 1.5 Elect Director Michael J. Joyce For For Management 1.6 Elect Director Anthony A. Nichols, Sr. For For Management 1.7 Elect Director Charles P. Pizzi For For Management 1.8 Elect Director Gerard H. Sweeney For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CALLOWAY REAL ESTATE INVESTMENT TRUST Ticker: CWT.UN Security ID: 131253205 Meeting Date: MAY 26, 2015 Meeting Type: Annual/Special Record Date: APR 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Huw Thomas For For Management 1.2 Elect Trustee Jamie McVicar For For Management 1.3 Elect Trustee Kevin Pshebniski For For Management 1.4 Elect Trustee Michael Young For For Management 1.5 Elect Trustee Garry Foster For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Trustees to Fix Their Remuneration 3 Advisory Vote on Executive For For Management Compensation Approach 4 Acquire Intersets from Penguin For For Management Properties Inc. & Joint Venture Partners and Certain Assets of SmartCentres Management Inc. 5 Amend Declaration of Trust Re: For For Management Acquisition 6 Amend Declaration of Trust Re: For For Management Facilitating the Acquisition, Development and Resale of Properties By The Trust CAPITACOMMERCIAL TRUST LTD. Ticker: C61U Security ID: Y1091F107 Meeting Date: APR 21, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Report of the Trustee, Statement For For Management by the Manager, Audited Financial Statements, and Auditors' Report 2 Approve KPMG LLP as Auditors and For For Management Authorize Manager to Fix Their Remuneration 3 Approve Issuance of Equity or Equity- For Against Management Linked Securities with or without Preemptive Rights 4 Authorize Share Repurchase Program For For Management CAPITAL & COUNTIES PROPERTIES PLC Ticker: CAPC Security ID: G19406100 Meeting Date: MAY 01, 2015 Meeting Type: Annual Record Date: APR 29, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Re-elect Ian Durant as Director For For Management 4 Re-elect Ian Hawksworth as Director For For Management 5 Re-elect Soumen Das as Director For For Management 6 Re-elect Gary Yardley as Director For For Management 7 Re-elect Graeme Gordon as Director For For Management 8 Re-elect Ian Henderson as Director For For Management 9 Re-elect Demetra Pinsent as Director For For Management 10 Re-elect Henry Staunton as Director For For Management 11 Re-elect Andrew Strang as Director For For Management 12 Elect Gerry Murphy as Director For For Management 13 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Approve Remuneration Report For For Management 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise the Company to Call EGM with For For Management Two Weeks' Notice CAPITALAND LIMITED Ticker: C31 Security ID: Y10923103 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Approve First and Final Dividend For For Management 3 Approve Directors' Fees For For Management 4a Elect Ng Kee Choe as Director For For Management 4b Elect John Powell Morschel as Director For For Management 5a Elect Euleen Goh Yiu Kiang as Director For For Management 5b Elect Amirsham Bin A Aziz as Director For For Management 6 Elect Kee Teck Koon as Director For For Management 7 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 8 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 9 Approve Grant of Awards and Issuance For For Management of Shares Under the CapitaLand Performance Share Plan 2010 and/or the CapitaLand Restricted Share Plan 2010 CAPITALAND LIMITED Ticker: C31 Security ID: Y10923103 Meeting Date: APR 30, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Share Repurchase Program For For Management CBL & ASSOCIATES PROPERTIES, INC. Ticker: CBL Security ID: 124830100 Meeting Date: MAY 04, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles B. Lebovitz For For Management 1.2 Elect Director Stephen D. Lebovitz For For Management 1.3 Elect Director Gary L. Bryenton For Withhold Management 1.4 Elect Director A. Larry Chapman For Withhold Management 1.5 Elect Director Matthew S. Dominski For Withhold Management 1.6 Elect Director John D. Griffith For For Management 1.7 Elect Director Gary J. Nay For Withhold Management 1.8 Elect Director Kathleen M. Nelson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder CDL HOSPITALITY TRUSTS Ticker: J85 Security ID: Y1233P104 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements, For For Management Trustee-Manager's Report, Statement by the CEO of the Trustee-Manager, Trustee's Report, Manager's Report, and Auditors' Report 2 Approve KPMG LLP as Auditors and For For Management Authorize the Manager and Trustee-Manager to Fix Their Remuneration 3 Approve Issuance of Equity or For Against Management Equity-Linked Securities with or without Preemptive Rights 4 Other Business (Voting) For Against Management CHARTWELL RETIREMENT RESIDENCES Ticker: CSH.UN Security ID: 16141A103 Meeting Date: MAY 14, 2015 Meeting Type: Annual/Special Record Date: MAR 25, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Lise Bastarache of For For Management Chartwell 1.2 Elect Trustee Sidney P.H. Robinson of For For Management Chartwell 1.3 Elect Trustee Huw Thomas of Chartwell For For Management 2.1 Elect Trustee Michael D. Harris of CSH For For Management Trust 2.2 Elect Trustee Andre R. Kuzmicki of CSH For For Management Trust 2.3 Elect Trustee Thomas Schwartz of CSH For For Management Trust 3.1 Elect Director Lise Bastarache of CMCC For For Management 3.2 Elect Director W. Brent Binions of CMCC For For Management 3.3 Elect Director Michael D. Harris of For For Management CMCC 3.4 Elect Director Andre R. Kuzmicki of For For Management CMCC 3.5 Elect Director Sidney P.H. Robinson of For For Management CMCC 3.6 Elect Director Sharon Sallows of CMCC For For Management 3.7 Elect Director Thomas Schwartz of CMCC For For Management 3.8 Elect Director Huw Thomas of CMCC For For Management 4 Approve KPMG LLP as Auditors and For For Management Authorize Trustees to Fix Their Remuneration 5 Re-approve Deferred Unit Plan For For Management 6 Approve Unitholder Rights Plan For For Management 7 Amend Declaration of Trust For For Management 8 Advisory Vote on Executive For For Management Compensation Approach CHESAPEAKE LODGING TRUST Ticker: CHSP Security ID: 165240102 Meeting Date: MAY 20, 2015 Meeting Type: Proxy Contest Record Date: APR 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor Management Proxy (White Card) None 1.1 Elect Director James L. Francis For For Management 1.2 Elect Director Douglas W. Vicari For Against Management 1.3 Elect Director Thomas A. Natelli For For Management 1.4 Elect Director Thomas D. Eckert For For Management 1.5 Elect Director John W. Hill For For Management 1.6 Elect Director George F. McKenzie For For Management 1.7 Elect Director Jeffrey D. Nuechterlein For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Shareholders the Right to Against For Shareholder Initiate Bylaw Amendments 5 Submit Shareholder Rights Plan (Poison Against For Shareholder Pill) to Shareholder Vote 6 Amend Bylaws to Lower the Voting Against For Shareholder Standard to Remove Trustees for Cause 7 Restrict Severance Agreements Against Against Shareholder (Change-in-Control) 8 Restrict Severance Agreements Against Against Shareholder (Change-in-Control) # Proposal Diss Rec Vote Cast Sponsor Dissident Proxy (Blue Card) None 1.1 Management Nominee - James L. Francis None Did Not Vote Management 1.2 Management Nominee - Douglas W. Vicari None Did Not Vote Management 1.3 Management Nominee - Thomas A. Natelli None Did Not Vote Management 1.4 Management Nominee - Thomas D. Eckert None Did Not Vote Management 1.5 Management Nominee - John W. Hill None Did Not Vote Management 1.6 Management Nominee - George F. McKenzie None Did Not Vote Management 1.7 Management Nominee - Jeffrey D. None Did Not Vote Management Nuechterlein 2 Ratify Ernst & Young LLP as Auditors None Did Not Vote Management 3 Advisory Vote to Ratify Named None Did Not Vote Management Executive Officers' Compensation 4 Provide Shareholders the Right to For Did Not Vote Shareholder Initiate Bylaw Amendments 5 Submit Shareholder Rights Plan (Poison For Did Not Vote Shareholder Pill) to Shareholder Vote 6 Amend Bylaws to Lower the Voting For Did Not Vote Shareholder Standard to Remove Trustees for Cause 7 Restrict Severance Agreements For Did Not Vote Shareholder (Change-in-Control) 8 Restrict Severance Agreements For Did Not Vote Shareholder (Change-in-Control) CITYCON OYJ Ticker: CTY1S Security ID: X1422T116 Meeting Date: MAR 19, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Call the Meeting to Order None None Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports 7 Receive Auditor's Report None None Management 8 Accept Financial Statements and For For Management Statutory Reports 9 Approve Allocation of Income and For For Management Omission of Dividends; Approve Capital Return of EUR 0.15 Per Share 10 Approve Discharge of Board and For For Management President 11 Approve Remuneration of Directors in For For Management the Amount of EUR 160,000 for Chairman, EUR 70,000 for Vice Chairman, and EUR 50,000 for Other Directors; Approve Committee and Meeting Fees 12 Fix Number of Directors at 10 For For Management 13 Reelect Ronen Ashkenazi, Chaim For For Management Katzman, Bernd Knobloch, Arnold de Haan, Kirsi Komi, Andrea Orlandi, Claes Ottosson, Per-Anders Ovin, and Ariella Zochovitzky as Directors; Elect Rachel Lavine as New Director 14 Approve Remuneration of Auditors For For Management 15 Ratify Ernst & Young as Auditors For For Management 16 Approve Issuance of up to 60 Million For For Management Shares without Preemptive Rights 17 Authorize Share Repurchase Program For For Management 18 Close Meeting None None Management CITYCON OYJ Ticker: CTY1S Security ID: X1422T116 Meeting Date: JUN 15, 2015 Meeting Type: Special Record Date: JUN 03, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Call the Meeting to Order None None Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Approve Issuance of Shares in For For Management Connection with Acquisition of Sektor Gruppen AS 7 Approve Issuance of 120 Million Shares For For Management without Preemptive Rights 8 Close Meeting None None Management CORIO NV Ticker: CORA Security ID: N2273C104 Meeting Date: DEC 08, 2014 Meeting Type: Special Record Date: NOV 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Discuss Public Offer by Klepierre None None Management 3a Amend Articles Re: Public Offer by For For Management Klepierre 3b Approve Public Offer by Klepierre For For Management 4 Amendment of the Articles as per the For For Management Settlement Date Re: Public Offer by Klepierre 5 Amendment of the Articles as per For For Management Delisting of the Shares Re: Public Offer by Klepierre 6a Elect Jean-Marc Jestin to Management For For Management Board 6b Elect Bruno Valentin to Management For For Management Board 7 Approve Discharge of Management Board For For Management Members as per Settlement Date of Public Offer by Klepierre 8a Reelect Laurent Morel to Supervisory For For Management Board 8b Elect Jean-Michel Gault to Supervisory For For Management Board 8c Elect Marie-Therese Dimasi to For For Management Supervisory Board 9 Approve Discharge of Supervisory Board For For Management as per Settlement Date of Public Offer by Klepierre 10 Other Business (Non-Voting) None None Management 11 Close Meeting None None Management CYRUSONE INC. Ticker: CONE Security ID: 23283R100 Meeting Date: MAY 04, 2015 Meeting Type: Annual Record Date: MAR 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary J. Wojtaszek For For Management 1.2 Elect Director William E. Sullivan For For Management 1.3 Elect Director T. Tod Nielsen For For Management 1.4 Elect Director Alex Shumate For For Management 1.5 Elect Director David H. Ferdman For For Management 1.6 Elect Director Lynn A. Wentworth For For Management 1.7 Elect Director John W. Gamble, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Deloitte & Touche LLP as For For Management Auditors DDR CORP. Ticker: DDR Security ID: 23317H102 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terrance R. Ahern For For Management 1.2 Elect Director James C. Boland For For Management 1.3 Elect Director Thomas Finne For For Management 1.4 Elect Director Robert H. Gidel For For Management 1.5 Elect Director Victor B. MacFarlane For For Management 1.6 Elect Director David J. Oakes For For Management 1.7 Elect Director Alexander Otto For For Management 1.8 Elect Director Scott D. Roulston For For Management 1.9 Elect Director Barry A. Sholem For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify PricewaterhouseCoopers LLP as For For Management Auditors DEUTSCHE ANNINGTON IMMOBILIEN SE Ticker: ANN Security ID: D1764R100 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2014 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.78 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2014 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2014 5 Approve Remuneration System for For For Management Management Board Members 6 Ratify KPMG AG as Auditors for Fiscal For For Management 2015 7.1 Approve Increase in Size of For For Management Supervisory Board to 12 Members 7.2 Elect Gerhard Zieler to the For For Management Supervisory Board 7.3 Elect Hendrik Jellema to the For For Management Supervisory Board 7.4 Elect Daniel Just to the Supervisory For For Management Board 7.5 Reelect Manuela Better to the For For Management Supervisory Board 7.6 Reelect Burkhard Ulrich Drescher to For For Management the Supervisory Board 7.7 Reelect Florian Funck to the For For Management Supervisory Board 7.8 Reelect Christian Ulbrich to the For For Management Supervisory Board 8.1 Change Company Name to Vonovia SE For For Management 8.2 Amend Corporate Purpose For For Management 8.3 Amend Articles Re: Budget Plan For For Management 8.4 Amend Articles Re: Annual General For For Management Meeting 9 Approve Creation of EUR 170.8 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 10 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 5.3 Billion; Approve Creation of EUR 177.1 Million Pool of Capital to Guarantee Conversion Rights DEUTSCHE WOHNEN AG Ticker: DWNI Security ID: D2046U176 Meeting Date: JUN 12, 2015 Meeting Type: Annual Record Date: MAY 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2014 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.44 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2014 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2014 5 Ratify Ernst & Young GmbH as Auditors For For Management for Fiscal 2015 6.1 Reelect Andreas Kretschmer to the For For Management Supervisory Board 6.2 Reelect Matthias Huenlein to the For For Management Supervisory Board 7 Approve Remuneration of Supervisory For For Management Board 8 Approve Creation of EUR 100 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 9 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 1.5 Billion; Approve Creation of EUR 50 Million Pool of Capital to Guarantee Conversion Rights 10 Approve Affiliation Agreements with For For Management Subsidiary Larry I Targetco (Berlin) GmbH 11 Approve Affiliation Agreements with For For Management Subsidiary Larry II Targetco (Berlin) GmbH DEXUS PROPERTY GROUP Ticker: DXS Security ID: Q3190P100 Meeting Date: OCT 29, 2014 Meeting Type: Annual/Special Record Date: OCT 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Remuneration Report For For Management 2.1 Elect Penny Bingham-Hall as Director For For Management 2.2 Elect Elizabeth Alexander as Director For For Management 2.3 Elect Tonianne Dwyer as Director For For Management 3 Approve the Increase in Maximum None Against Management Aggregate Remuneration of Non-Executive Directors 4 Approve the Amendments to the For For Management Constitution DIGITAL REALTY TRUST, INC. Ticker: DLR Security ID: 253868103 Meeting Date: MAY 11, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Dennis E. Singleton For For Management 1B Elect Director Laurence A. Chapman For For Management 1C Elect Director Kathleen Earley For Against Management 1D Elect Director Kevin J. Kennedy For For Management 1E Elect Director William G. LaPerch For For Management 1F Elect Director A. William Stein For Against Management 1G Elect Director Robert H. Zerbst For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Approve Nonqualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DREAM OFFICE REAL ESTATE INVESTMENT TRUST Ticker: D.UN Security ID: 26153P104 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Detlef Bierbaum For For Management 1.2 Elect Trustee Donald Charter For For Management 1.3 Elect Trustee Michael J. Cooper For For Management 1.4 Elect Trustee Joanne Ferstman For For Management 1.5 Elect Trustee Robert Goodall For For Management 1.6 Elect Trustee Duncan Jackman For For Management 1.7 Elect Trustee Karine MacIndoe For For Management 2 Approve PricewaterhouseCoopers LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration DUKE REALTY CORPORATION Ticker: DRE Security ID: 264411505 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: FEB 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas J. Baltimore, Jr. For For Management 1b Elect Director William Cavanaugh, III For For Management 1c Elect Director Alan H. Cohen For For Management 1d Elect Director Ngaire E. Cuneo For For Management 1e Elect Director Charles R. Eitel For For Management 1f Elect Director Martin C. Jischke For For Management 1g Elect Director Dennis D. Oklak For For Management 1h Elect Director Melanie R. Sabelhaus For For Management 1i Elect Director Peter M. Scott, III For For Management 1j Elect Director Jack R. Shaw For For Management 1k Elect Director Michael E. Szymanczyk For For Management 1l Elect Director Lynn C. Thurber For For Management 1m Elect Director Robert J. Woodward, Jr. For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management 4 Approve Omnibus Stock Plan For For Management EMPIRE STATE REALTY TRUST, INC. Ticker: ESRT Security ID: 292104106 Meeting Date: JUN 17, 2015 Meeting Type: Annual Record Date: APR 21, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Anthony E. Malkin For For Management 1.2 Elect Director William H. Berkman For For Management 1.3 Elect Director Alice M. Connell For For Management 1.4 Elect Director Thomas J. DeRosa For For Management 1.5 Elect Director Steven J. Gilbert For For Management 1.6 Elect Director S. Michael Giliberto For For Management 1.7 Elect Director James D. Robinson, IV For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management ENTRA ASA Ticker: ENTRA Security ID: R2R8A2105 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting; Registration of None None Management Attending Shareholders and Proxies 2 Elect Chairman of Meeting For For Management 3 Designate Inspector(s) of Minutes of For For Management Meeting 4 Approve Notice of Meeting and Agenda For For Management 5 Accept Financial Statements and For For Management Statutory Reports; Approve Allocation of Income and Dividends of NOK 2.50 Per Share 6 Discuss Company's Corporate Governance None None Management Statement 7 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 8 Authorize Share Repurchase Program For Against Management 9 Approve Remuneration of Auditors For For Management 10 Approve Remuneration of Directors; For For Management Approve Remuneration of Remuneration and Audit Committees 11 Approve Remuneration of Nomination For For Management Committee 12a Elect Members of Nominating Committee For For Management (Bundled) 12b Elect John Giverholt (Chairman) as For For Management Member of Nominating Committee 12c Elect Rolf Roverud as Member of For For Management Nominating Committee 12d Elect Hege Sjo as Member of Nominating For For Management Committee EQUITY COMMONWEALTH Ticker: EQC Security ID: 294628102 Meeting Date: JUN 16, 2015 Meeting Type: Annual Record Date: APR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sam Zell For For Management 1.2 Elect Director James S. Corl For For Management 1.3 Elect Director Martin L. Edelmen For For Management 1.4 Elect Director Edward A. Glickman For For Management 1.5 Elect Director David Helfand For For Management 1.6 Elect Director Peter Linneman For For Management 1.7 Elect Director James L. Lozier, Jr. For For Management 1.8 Elect Director Mary Jane Robertson For For Management 1.9 Elect Director Kenneth Shea For For Management 1.10 Elect Director Gerald A. Spector For For Management 1.11 Elect Director James A. Star For For Management 2 Approve Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Ernst & Young LLP as Auditors For For Management EQUITY RESIDENTIAL Ticker: EQR Security ID: 29476L107 Meeting Date: JUN 24, 2015 Meeting Type: Annual Record Date: MAR 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Alexander For For Management 1.2 Elect Director Charles L. Atwood For For Management 1.3 Elect Director Linda Walker Bynoe For For Management 1.4 Elect Director Mary Kay Haben For For Management 1.5 Elect Director Bradley A. Keywell For For Management 1.6 Elect Director John E. Neal For For Management 1.7 Elect Director David J. Neithercut For For Management 1.8 Elect Director Mark S. Shapiro For For Management 1.9 Elect Director Gerald A. Spector For For Management 1.10 Elect Director Stephen E. Sterrett For For Management 1.11 Elect Director B. Joseph White For For Management 1.12 Elect Director Samuel Zell For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Proxy Access Against For Shareholder ESSEX PROPERTY TRUST, INC. Ticker: ESS Security ID: 297178105 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David W. Brady For For Management 1.2 Elect Director Keith R. Guericke For For Management 1.3 Elect Director Irving F. Lyons, III For For Management 1.4 Elect Director George M. Marcus For For Management 1.5 Elect Director Gary P. Martin For For Management 1.6 Elect Director Issie N. Rabinovitch For Withhold Management 1.7 Elect Director Thomas E. Randlett For For Management 1.8 Elect Director Thomas E. Robinson For For Management 1.9 Elect Director Michael J. Schall For For Management 1.10 Elect Director Byron A. Scordelis For For Management 1.11 Elect Director Janice L. Sears For For Management 1.12 Elect Director Thomas P. Sullivan For For Management 1.13 Elect Director Claude J. Zinngrabe, Jr. For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EUROCOMMERCIAL PROPERTIES NV Ticker: ECMPA Security ID: N31065142 Meeting Date: NOV 04, 2014 Meeting Type: Annual Record Date: OCT 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3 Adopt Financial Statements and For For Management Statutory Reports 4 Approve Dividends of EUR 0.19 Per For For Management Share and EUR 1.94 per Depositary Receipt 5 Approve Discharge of Management Board For For Management 6 Approve Discharge of Supervisory Board For For Management 7 Elect B. Carriere to Supervisory Board For For Management 8 Elect R. Foulkes to Supervisory Board For For Management 9 Elect B.T.M. Steins Bisschop to For For Management Supervisory Board 10 Approve Remuneration of Supervisory For For Management Board 11 Approve Remuneration Report Containing For For Management Remuneration Policy for Management Board Members 12 Ratify Ernst & Young as Auditors For For Management 13 Announce Intention to Appoint C.M. None None Management Slangen as Board Member of Foundation 14 Grant Board Authority to Issue Shares For For Management Up To 20 Percent of Issued Capital 15 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 16 Allow Questions None None Management 17 Close Meeting None None Management FEDERATION CENTRES LTD Ticker: FDC Security ID: Q3752X103 Meeting Date: OCT 30, 2014 Meeting Type: Annual/Special Record Date: OCT 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 2a Elect Fraser MacKenzie as Director For For Management 2b Elect Debra Stirling as Director For For Management 2c Elect Wai Tang as Director For For Management 3 Approve the Remuneration Report For For Management 4 Approve the Grant of Performance For For Management Rights to Steven Sewell, CEO and Managing Director of the Company 5.1 Approve the Unstapling of Shares in For For Management Federation Limited from Units in Federation Centres Trust No.1, Units in Federation Centres Trust No. 2 and Units in Federation Centres Trust No. 3 5.2 Approve the Unstapling of Units in For For Management Federation Centres Trust No.1 from Shares in Federation Limited, Units in Federation Centres Trust No. 2 and Units in Federation Centres Trust No. 3 5.3 Approve the Unstapling of Units in For For Management Federation Centres Trust No.2 from Shares in Federation Limited, Units in Federation Centres Trust No. 1 and Units in Federation Centres Trust No. 3 5.4 Approve the Unstapling of Units in For For Management Federation Centres Trust No.3 from Shares in Federation Limited, Units in Federation Centres Trust No. 1 and Units in Federation Centres Trust No. 2 5.5 Approve the Amendments to the For For Management Constitution 5.6 Approve the Amendments to the For For Management Constitution 5.7 Approve the Amendments to the For For Management Constitution 5.8 Approve the Amendments to the For For Management Constitution 5.9 Approve the Acquisition by Federation For For Management Centres Limited of a Relevant Interest in all the Federation Centres Trust No. 2 Units 5.10 Approve the Acquisition by Federation For For Management Centres Limited of a Relevant Interest in all the Federation Centres Trust No. 3 Units FORTUNE REAL ESTATE INVESTMENT TRUST Ticker: F25U Security ID: Y2616W104 Meeting Date: APR 17, 2015 Meeting Type: Annual Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Trustees' Report, Statement by For For Management the Manager, Audited Financial Statements and Auditors' Report 2 Approve Deloitte & Touche LLP and For For Management Deloitte Touche Tohmatsu as Auditors and Authorize Manager to Fix Their Remuneration 3 Approve Issuance of Equity or Equity For Against Management Linked Securities with or without Preemptive Rights 4 Other Business (Voting) For Against Management FORTUNE REAL ESTATE INVESTMENT TRUST Ticker: F25U Security ID: Y2616W104 Meeting Date: APR 17, 2015 Meeting Type: Special Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Trust Deed Re: Divestment Fee For For Management 2 Amend Trust Deed Re: Unit Buy-back For For Management 3 Approve Waiver Extension and New For For Management Annual Caps 4 Authorize Unit Repurchase Program For For Management GENERAL GROWTH PROPERTIES, INC. Ticker: GGP Security ID: 370023103 Meeting Date: APR 16, 2015 Meeting Type: Annual Record Date: FEB 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard B. Clark For For Management 1b Elect Director Mary Lou Fiala For For Management 1c Elect Director J. Bruce Flatt For For Management 1d Elect Director John K. Haley For For Management 1e Elect Director Daniel B. Hurwitz For For Management 1f Elect Director Brian W. Kingston For For Management 1g Elect Director Sandeep Mathrani For For Management 1h Elect Director David J. Neithercut For For Management 1i Elect Director Mark R. Patterson For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Performance Based Equity Awards Against For Shareholder GLOBAL LOGISTIC PROPERTIES LTD. Ticker: MC0 Security ID: Y27187106 Meeting Date: JUL 17, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Directors' and Auditors' Reports 2 Declare Final Dividend For For Management 3 Elect Ming Z. Mei as Director For For Management 4 Elect Seek Ngee Huat as Director For For Management 5 Elect Tham Kui Seng as Director For For Management 6 Elect Luciano Lewandowski as Director For For Management 7 Elect Fang Fenglei as Director For For Management 8 Elect Paul Cheng Ming Fun as Director For For Management 9 Elect Yoichiro Furuse as Director For For Management 10 Approve Directors' Fees For For Management 11 Reappoint KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 12 Approve Issuance of Equity or Equity For For Management Linked Securities with or without Preemptive Rights 13 Approve Grant of Awards and Issuance For Against Management of Shares under the GLP Performance Share Plan and GLP Restricted Share Plan 14 Authorize Share Repurchase Program For For Management GOODMAN GROUP Ticker: GMG Security ID: Q4229W132 Meeting Date: NOV 20, 2014 Meeting Type: Annual/Special Record Date: NOV 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Appoint KPMG as Auditors of Goodman For For Management Logistics (HK) Limited 2a Elect Ian Ferrier as Director of For For Management Goodman Limited 2b Elect Ian Ferrier as Director of For For Management Goodman Logistics (HK) Limited 3a Elect Philip Fan as Director of For For Management Goodman Limited 3b Elect Philip Fan as Director of For For Management Goodman Logistics (HK) Limited 4 Elect John Harkness as Director of For For Management Goodman Limited 5 Elect Anne Keating as Director of For For Management Goodman Limited 6 Approve the Remuneration Report For For Management 7 Approve the Grant of Up to 995,476 For For Management Performance Rights to Gregory Goodman, Executive Director of the Company 8 Approve the Grant of Up to 497,738 For For Management Performance Rights to Philip Pearce, Executive Director of the Company 9 Approve the Grant of Up to 497,738 For For Management Performance Rights to Danny Peeters, Executive Director of the Company 10 Approve the Grant of Up to 542,987 For For Management Performance Rights to Anthony Rozic, Executive Director of the Company 11 Adopt New GLHK Articles of Association For For Management HEALTH CARE REIT, INC. Ticker: HCN Security ID: 42217K106 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas J. DeRosa For For Management 1b Elect Director Jeffrey H. Donahue For For Management 1c Elect Director Fred S. Klipsch For For Management 1d Elect Director Geoffrey G. Meyers For For Management 1e Elect Director Timothy J. Naughton For For Management 1f Elect Director Sharon M. Oster For For Management 1g Elect Director Judith C. Pelham For For Management 1h Elect Director Sergio D. Rivera For For Management 1i Elect Director R. Scott Trumbull For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HEMFOSA FASTIGHETER AB Ticker: HEMF Security ID: W3993K103 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: APR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Designate Inspector(s) of Minutes of For For Management Meeting 5 Acknowledge Proper Convening of Meeting For For Management 6 Approve Agenda of Meeting For For Management 7 Receive Financial Statements and None None Management Statutory Reports 8 Receive President's Report None None Management 9 Receive Board Report None None Management 10a Accept Financial Statements and For For Management Statutory Reports 10b Approve Allocation of Income and For For Management Dividends of SEK 6.00 Per Ordinary Share and SEK 20 Per Preference Share 10c Approve Discharge of Board and For For Management President 11 Approve Remuneration of Directors in For For Management the Amount of SEK 350,000 for Chairman and SEK 175,000 for Other Directors; Approve Remuneration of Auditors 12 Reelect Bengt Kjell (Chairman), Anneli For For Management Lindblom, Caroline Sundewall, Daniel Skoghall, Jens Engwall, Magnus Eriksson, and Ulrika Valass as Directors; Ratify KPMG as Auditors 13 Amend Articles Re: Set Minimum (100 For For Management Million) and Maximum (400 Million) Number of Shares; Clarification of Wording Concerning Redemption of Preference Shares; Record Dates for Dividends 14 Approve 2:1 Stock Split For For Management 15 Approve Issuance of 5 Million For For Management Preference Shares without Preemptive Rights 16 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 17 Close Meeting None None Management HENDERSON LAND DEVELOPMENT CO. LTD. Ticker: 00012 Security ID: Y31476107 Meeting Date: JUN 02, 2015 Meeting Type: Annual Record Date: MAY 28, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3A Elect Lee Shau Kee as Director For For Management 3B Elect Lam Ko Yin, Colin as Director For Against Management 3C Elect Yip Ying Chee, John as Director For Against Management 3D Elect Woo Ka Biu, Jackson as Director For For Management 3E Elect Leung Hay Man as Director For Against Management 4 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 5A Approve Bonus Issue For For Management 5B Authorize Repurchase of Issued Share For For Management Capital 5C Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5D Authorize Reissuance of Repurchased For Against Management Shares HIGHWOODS PROPERTIES, INC. Ticker: HIW Security ID: 431284108 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles A. Anderson For For Management 1.2 Elect Director Gene H. Anderson For For Management 1.3 Elect Director Carlos E. Evans For For Management 1.4 Elect Director Edward J. Fritsch For For Management 1.5 Elect Director David J. Hartzell For For Management 1.6 Elect Director Sherry A. Kellett For For Management 1.7 Elect Director O. Temple Sloan, Jr. For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management HONGKONG LAND HOLDINGS LTD. Ticker: H78 Security ID: G4587L109 Meeting Date: MAY 06, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Auditors' Report and Declare Final Dividend 2 Re-elect Mark Greenberg as Director For Against Management 3 Re-elect Adam Keswick as Director For Against Management 4 Re-elect Anthony Nightingale as For Against Management Director 5 Re-elect James Watkins as Director For For Management 6 Re-elect Percy Weatherall as Director For Against Management 7 Approve Remuneration of Directors For For Management 8 Re-appoint Pricewaterhousecoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 9 Approve Issuance of Equity or For For Management Equity-Linked Securities with and without Preemptive Rights HOST HOTELS & RESORTS, INC. Ticker: HST Security ID: 44107P104 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 19, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary L. Baglivo For For Management 1.2 Elect Director Sheila C. Bair For For Management 1.3 Elect Director Terence C. Golden For For Management 1.4 Elect Director Ann McLaughlin Korologos For For Management 1.5 Elect Director Richard E. Marriott For For Management 1.6 Elect Director John B. Morse, Jr. For For Management 1.7 Elect Director Walter C. Rakowich For For Management 1.8 Elect Director Gordon H. Smith For For Management 1.9 Elect Director W. Edward Walter For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Vote Requirements to Amend Bylaws Against For Shareholder HUDSON PACIFIC PROPERTIES, INC. Ticker: HPP Security ID: 444097109 Meeting Date: MAR 05, 2015 Meeting Type: Special Record Date: JAN 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management HUDSON PACIFIC PROPERTIES, INC. Ticker: HPP Security ID: 444097109 Meeting Date: MAY 20, 2015 Meeting Type: Annual Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Victor J. Coleman For For Management 1.2 Elect Director Theodore R. Antenucci For For Management 1.3 Elect Director Frank Cohen For For Management 1.4 Elect Director Richard B. Fried For For Management 1.5 Elect Director Jonathan M. Glaser For For Management 1.6 Elect Director Robert L. Harris, II For For Management 1.7 Elect Director Mark D. Linehan For For Management 1.8 Elect Director Robert M. Moran, Jr. For For Management 1.9 Elect Director Michael Nash For For Management 1.10 Elect Director Barry A. Porter For For Management 1.11 Elect Director John Schreiber For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ICADE Ticker: ICAD Security ID: F4931M119 Meeting Date: APR 29, 2015 Meeting Type: Annual/Special Record Date: APR 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Auditors' Special Report on For Against Management Related-Party Transactions 3 Approve Discharge of Directors, For Against Management Chairman and CEO 4 Approve Allocation of Income and For For Management Dividends of EUR 3.73 per Share 5 Approve Consolidated Financial For For Management Statements and Statutory Reports 6 Advisory Vote on Compensation of Serge For For Management Grzybowski, Chairman and CEO 7 Amend Article 10 of Bylaws Re: For For Management Staggering of Board Members' Terms 8 Ratify Appointment of Predica as For For Management Director 9 Ratify Appointment of Eric Donnet as For Against Management Director 10 Ratify Appointment of Jerome Grivet as For Against Management Director 11 Reelect Caisse des Depots et For Against Management Consignations as Director 12 Reelect Eric Donnet as Director For Against Management 13 Reelect Jean-Paul Faugere as Director For Against Management 14 Reelect Nathalie Gilly as Director For Against Management 15 Reelect Olivier Mareuse as Director For Against Management 16 Reelect Celine Scemama as Director For Against Management 17 Elect Nathalie Tessier as Director For Against Management 18 Elect Andre Martinez as Director For Against Management 19 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 250,000 20 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 21 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 22 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 38 Million 23 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 24 Authorize Capitalization of Reserves For For Management of Up to EUR 15 Million for Bonus Issue or Increase in Par Value 25 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 26 Amend Article 15 of Bylaws Re: For For Management Electronic Voting 27 Amend Article 10 of Bylaws Re: For For Management Electronic Convening of Board Meetings 28 Amend Article 15 of Bylaws Re: Absence For For Management of Double Voting Rights 29 Authorize Filing of Required For For Management Documents/Other Formalities JAPAN LOGISTICS FUND INC. Ticker: 8967 Security ID: J2785A104 Meeting Date: OCT 17, 2014 Meeting Type: Special Record Date: JUL 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles To Authorize Unit For For Management Buybacks 2 Elect Executive Director Kawashima, For For Management Takayuki 3 Elect Alternate Executive Director For For Management Kuramoto, Isao 4.1 Appoint Supervisory Director Suto, For For Management Takachiyo 4.2 Appoint Supervisory Director Araki, For For Management Toshima 4.3 Appoint Supervisory Director Azuma, For For Management Tetsuya KEPPEL REIT Ticker: K71U Security ID: Y4740G104 Meeting Date: NOV 24, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of a One-Third For For Management Interest in Marina Bay Financial Centre Tower 3 2 Approve Proposed Issuance of For For Management Consideration Units 3 Approve Whitewash Resolution For For Management KEPPEL REIT Ticker: K71U Security ID: Y4740G104 Meeting Date: APR 14, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Report of the Trustee, Statement For For Management by the Manager, Audited Financial Statements and Auditors' Reports 2 Approve Ernst & Young LLP as Auditors For For Management and Authorize Manager to Fix Their Remuneration 3 Elect Chin Wei-Li, Audrey Marie as For For Management Director of Manager 4 Elect Ng Hsueh Ling as Director of For For Management Manager 5 Elect Tan Chin Hwee as Director of For For Management Manager 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities with or without Preemptive Rights 7 Other Business (Voting) For Against Management KERRY PROPERTIES LTD. Ticker: 00683 Security ID: G52440107 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAY 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Qian Shaohua as Director For For Management 3b Elect Ku Moon Lun as Director For For Management 4 Approve Remuneration of Directors For For Management 5 Approve PricewaterhouseCoopers as For For Management Auditor and Authorize Board to Fix Their Remuneration 6A Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6B Authorize Repurchase of Issued Share For For Management Capital 6C Authorize Reissuance of Repurchased For Against Management Shares KILROY REALTY CORPORATION Ticker: KRC Security ID: 49427F108 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John Kilroy For For Management 1b Elect Director Edward Brennan For For Management 1c Elect Director Jolie Hunt For For Management 1d Elect Director Scott Ingraham For For Management 1e Elect Director Gary Stevenson For For Management 1f Elect Director Peter Stoneberg For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Deloitte & Touche LLP as For For Management Auditors KLEPIERRE Ticker: LI Security ID: F5396X102 Meeting Date: DEC 11, 2014 Meeting Type: Special Record Date: DEC 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares Reserved for Corio For For Management Shareholders in order to Remunerate Public Exchange Offer Initiated by Klepierre for all Corio Shares 2 Subject to Approval of Items 1, 3, and For For Management 4, Approve Merger by Absorption of Corio NV 3 Subject to Approval of Items 1, 2, and For For Management 4, Issue Shares in Connection with Merger Above 4 Subject to Approval of Items 1, 2, 3, For For Management 4, Delegate Powers to the Management Board to Acknowledge Completion of Merger and Execute All Formalities Related to Merger 5 Subject to Approval of Items 1, 2, and For For Management 4, Approve Issuance of Equity or Equity-Linked Securities Reserved for Oddo Corporate Finance, up to Aggregate Nominal Amount of EUR 8.042 Million 6 Authorize Board to Set Issue Price for For For Management 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights 7 Amend Article 11 of Bylaws Re: Length For For Management of Term for Supervisory Board Members 8 Amend Article 18 of Bylaws Re: For For Management Management Board 9 Amend Article 28 of Bylaws Re: Absence For For Management of Double Voting Rights 10 Subject to Approval of Item 1, Elect For Against Management Jeroen Drost as Supervisory Board Member 11 Subject to Approval of Item 1, Elect For For Management John Anthony Carrafiell as Supervisory Board Member 12 Authorize Filing of Required For For Management Documents/Other Formalities 13 Ratify Appointment of Philippe Thel as For Against Management Supervisory Board Member 14 Ratify Change of Registered Office to For For Management 26 Boulevard des Capucines, 75009 Paris and Amend Article 4 of Bylaws Accordingly KLEPIERRE Ticker: LI Security ID: F5396X102 Meeting Date: APR 14, 2015 Meeting Type: Annual/Special Record Date: APR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.60 per Share 4 Approve Auditors' Special Report on For Against Management Related-Party Transactions 5 Reelect Rose Marie Van Lerberghe as For For Management Supervisory Board Member 6 Reelect Bertrand Jacquillat as For Against Management Supervisory Board Member 7 Reelect David Simon as Supervisory For Against Management Board Member 8 Reelect Steven Fivel as Supervisory For Against Management Board Member 9 Elect Stanley Shashoua as Supervisory For Against Management Board Member 10 Advisory Vote on Compensation of For Against Management Laurent Morel, Chairman of the Management Board 11 Advisory Vote on Compensation of Jean For Against Management Michel Gault and Jean Marc Jestin, Members of the Management Board 12 Approve Remuneration of Supervisory For Against Management Board Members in the Aggregate Amount of EUR 400,000 13 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 14 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 15 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 90 Million 16 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 40 Million 17 Approve Issuance of Equity or For For Management Equity-Linked Securities for up to 20 Percent of Issued Capital Per Year for Private Placements, up to Aggregate Nominal Amount of EUR 40 Million 18 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 19 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 20 Authorize Capitalization of Reserves For For Management of Up to EUR 100 Million for Bonus Issue or Increase in Par Value 21 Authorize Capital Issuances for Use in Against For Management Employee Stock Purchase Plans 22 Authorize up to 1 Percent of Issued For Against Management Capital for Use in Stock Option Plans 23 Set Total Limit for Capital Increase For For Management to Result from All Issuance Requests at EUR 100 Million 24 Allow Board to Use Delegations Granted For Against Management Under Items 15-19 and 21 in the Event of a Public Tender Offer or Share Exchange Offer 25 Amend Article 2 of Bylaws Re: For For Management Corporate Purpose 26 Amend Article 16 of Bylaws Re: Powers For Against Management of the Supervisory Board 27 Authorize Filing of Required For For Management Documents/Other Formalities KUNGSLEDEN AB Ticker: KLED Security ID: W53033101 Meeting Date: APR 23, 2015 Meeting Type: Annual Record Date: APR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive Board's Report; Receive None None Management Reports of Committee Work 8 Receive Financial Statements and None None Management Statutory Reports 9a Accept Financial Statements and For For Management Statutory Reports 9b Approve Allocation of Income and For For Management Dividends of SEK 1.50 per Share; Approve Record Date for Dividend Payment, April 27, 2015 9c Approve Discharge of Board and For For Management President 10 Receive Report on Nominating None None Management Committee's Work 11 Determine Number of Board Directors For For Management (7) and Deputy Directors(0) 12 Approve Remuneration of Directors in For For Management the Amount of SEK 450,000 to the Chairman and SEK 200,000 to Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors 13 Reelect Charlotte Axelsson, Joachim For For Management Gahm, Liselotte Hjorth, Lars Holmgren, Goran Larsson, Kia Pettersson, and Charlotta Wikstrom as Directors 14 Elect Goran Larsson, Eva For For Management Gottfridsdotter-Nilsson, Krister Hjelmstedt, and Martin Jonasson as Members of Nominating Committee together with the Chairman of the Board 15 Ratify KPMG as Auditors For For Management 16 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 17 Authorize Share Repurchase Program For For Management 18a Amend Articles Re: Introcution of For For Management Preference Shares 18b Approve Issuance of up to 6 Million For For Management Preference Shares without Preemptive Rights 18c Approve Quarterly Dividends of SEK 5. For For Management 00 Per Preference Share 19 Amend Articles Re: Auditor's Term of For For Management office 20 Close Meeting None None Management LAND SECURITIES GROUP PLC Ticker: LAND Security ID: G5375M118 Meeting Date: JUL 18, 2014 Meeting Type: Annual Record Date: JUL 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Approve Remuneration Policy For For Management 4 Approve Remuneration Report For For Management 5 Re-elect Dame Alison Carnwath as For For Management Director 6 Re-elect Robert Noel as Director For For Management 7 Re-elect Martin Greenslade as Director For For Management 8 Re-elect Kevin O'Byrne as Director For For Management 9 Re-elect Simon Palley as Director For For Management 10 Re-elect Christopher Bartram as For For Management Director 11 Re-elect Stacey Rauch as Director For For Management 12 Elect Cressida Hogg as Director For For Management 13 Elect Edward Bonham Carter as Director For For Management 14 Reappoint Ernst & Young LLP as Auditors For For Management 15 Authorise Board to Fix Remuneration of For For Management Auditors 16 Authorise EU Political Donations and For For Management Expenditure 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares LEG IMMOBILIEN AG Ticker: LEG Security ID: D4960A103 Meeting Date: JUN 24, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2014 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.96 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2014 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2014 5 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2015 6 Elect Natalie Hayday to the For For Management Supervisory Board 7 Approve Creation of EUR 28.5 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 8 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 1.2 Billion; Approve Creation of EUR 21.7 Million Pool of Capital to Guarantee Conversion Rights 9 Approve Remuneration of Supervisory For For Management Board LIBERTY PROPERTY TRUST Ticker: LPT Security ID: 531172104 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frederick F. Buchholz For For Management 1.2 Elect Director Thomas C. Deloach, Jr. For For Management 1.3 Elect Director Katherine E. Dietze For For Management 1.4 Elect Director Antonio Fernandez For For Management 1.5 Elect Director Daniel P. Garton For For Management 1.6 Elect Director William P. Hankowsky For For Management 1.7 Elect Director M. Leanne Lachman For For Management 1.8 Elect Director David L. Lingerfelt For For Management 1.9 Elect Director Fredric J. Tomczyk For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management LONDONMETRIC PROPERTY PLC Ticker: LMP Security ID: G5689W109 Meeting Date: JUL 17, 2014 Meeting Type: Annual Record Date: JUL 15, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Remuneration Policy For For Management 4 Approve Final Dividend For For Management 5 Appoint Deloitte LLP as Auditors For For Management 6 Authorise Board to Fix Remuneration of For For Management Auditors 7 Re-elect Patrick Vaughan as Director For For Management 8 Re-elect Andrew Jones as Director For For Management 9 Re-elect Martin McGann as Director For For Management 10 Re-elect Charles Cayzer as Director For For Management 11 Re-elect James Dean as Director For For Management 12 Re-elect Alec Pelmore as Director For For Management 13 Re-elect Humphrey Price as Director For For Management 14 Re-elect Andrew Varley as Director For For Management 15 Re-elect Philip Watson as Director For For Management 16 Elect Rosalyn Wilton as Director For For Management 17 Elect Valentine Beresford as Director For For Management 18 Elect Mark Stirling as Director For For Management 19 Approve Increase in the Level of Fees For For Management Payable to the Directors 20 Authorise Issue of Equity with For For Management Pre-emptive Rights 21 Authorise Issue of Equity without For For Management Pre-emptive Rights 22 Authorise Market Purchase of Ordinary For For Management Shares 23 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 24 Approve Transfer of the Company's For For Management Category of Listing from a Premium Listing (Investment Company) to a Premium Listing (Commercial Company) MAPLETREE GREATER CHINA COMMERCIAL TRUST Ticker: RW0U Security ID: Y5759X102 Meeting Date: JUL 24, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Trustees' and Managers' and Auditors' reports 2 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors and Authorize Board to Fix Their Remuneration 3 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights MIRVAC GROUP LTD. Ticker: MGR Security ID: Q62377108 Meeting Date: NOV 20, 2014 Meeting Type: Annual/Special Record Date: NOV 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 2.1 Elect Peter Hawkins as Director For For Management 2.2 Elect Elana Rubin as Director For For Management 3 Approve the Remuneration Report For For Management 4 Approve the Increase in Maximum None For Management Aggregate Remuneration of Non-Executive Directors 5 Approve the Grant of Performance For For Management Rights to Susan Lloyd-Hurwitz, CEO and Managing Director of the Company MITSUBISHI ESTATE CO LTD Ticker: 8802 Security ID: J43916113 Meeting Date: JUN 26, 2015 Meeting Type: Annual Record Date: MAR 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 8 2.1 Elect Director Kimura, Keiji For For Management 2.2 Elect Director Sugiyama, Hirotaka For For Management 2.3 Elect Director Kato, Jo For For Management 2.4 Elect Director Kazama, Toshihiko For For Management 2.5 Elect Director Ono, Masamichi For For Management 2.6 Elect Director Aiba, Naoto For For Management 2.7 Elect Director Hayashi, Soichiro For For Management 2.8 Elect Director Okusa, Toru For For Management 2.9 Elect Director Tanisawa, Junichi For For Management 2.10 Elect Director Matsuhashi, Isao For For Management 2.11 Elect Director Ebihara, Shin For For Management 2.12 Elect Director Tomioka, Shu For For Management 2.13 Elect Director Egami, Setsuko For For Management 3.1 Appoint Statutory Auditor Yanagisawa, For For Management Yutaka 3.2 Appoint Statutory Auditor Taka, Iwao For For Management MITSUI FUDOSAN CO. LTD. Ticker: 8801 Security ID: J4509L101 Meeting Date: JUN 26, 2015 Meeting Type: Annual Record Date: MAR 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 14 2.1 Elect Director Iwasa, Hiromichi For For Management 2.2 Elect Director Komoda, Masanobu For For Management 2.3 Elect Director Iinuma, Yoshiaki For For Management 2.4 Elect Director Saito, Hitoshi For For Management 2.5 Elect Director Kitahara, Yoshikazu For For Management 2.6 Elect Director Iino, Kenji For For Management 2.7 Elect Director Fujibayashi, Kiyotaka For For Management 2.8 Elect Director Sato, Masatoshi For For Management 2.9 Elect Director Matsushima, Masayuki For For Management 2.10 Elect Director Yamashita, Toru For For Management 2.11 Elect Director Egashira, Toshiaki For For Management 2.12 Elect Director Egawa, Masako For For Management 3.1 Appoint Statutory Auditor Asai, Hiroshi For For Management 3.2 Appoint Statutory Auditor Kato, For For Management Yoshitaka 3.3 Appoint Statutory Auditor Manago, For For Management Yasushi 4 Approve Annual Bonus Payment to For For Management Directors NATIONAL HEALTH INVESTORS, INC. Ticker: NHI Security ID: 63633D104 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1a Elect Director Robert T. Webb For For Management 2 Amend Stock Option Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify BDO USA, LLP as Auditors For For Management NATIONAL RETAIL PROPERTIES, INC. Ticker: NNN Security ID: 637417106 Meeting Date: MAY 22, 2015 Meeting Type: Annual Record Date: MAR 24, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Don DeFosset For For Management 1.2 Elect Director David M. Fick For For Management 1.3 Elect Director Edward J. Fritsch For For Management 1.4 Elect Director Kevin B. Habicht For Withhold Management 1.5 Elect Director Richard B. Jennings For For Management 1.6 Elect Director Ted B. Lanier For For Management 1.7 Elect Director Robert C. Legler For For Management 1.8 Elect Director Craig Macnab For For Management 1.9 Elect Director Robert Martinez For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management NEW WORLD DEVELOPMENT CO. LTD. Ticker: 00017 Security ID: Y63084126 Meeting Date: NOV 19, 2014 Meeting Type: Annual Record Date: NOV 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Ki Man-Fung, Leonie Director For Against Management 3b Elect Cheng Chi-Heng Director For Against Management 3c Elect Cheng Kar-Shing, Peter as For Against Management Director 3d Elect Ho Hau-Hay, Hamilton as Director For For Management 3e Elect Lee Luen-Wai, John as Director For For Management 3f Authorize Board to Fix Remuneration of For For Management Directors 4 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Approve Grant of Options Under the For Against Management Share Option Scheme 9 Adopt New Articles of Association For Against Management NIPPON BUILDING FUND INC. Ticker: 8951 Security ID: J52088101 Meeting Date: MAR 12, 2015 Meeting Type: Special Record Date: DEC 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Authorize Unit For For Management Buybacks - Amend Dividend Payout Policy to Reflect Tax Reform - Amend Permitted Investment Types 2 Amend Articles to Clarify Asset For For Management Management Compensation Related to Merger 3 Elect Executive Director Kageyama, For For Management Yoshiki 4.1 Elect Alternate Executive Director For For Management Tanaka, Kenichi 4.2 Elect Alternate Executive Director For For Management Matsufuji, Koji 5.1 Appoint Supervisory Director Tsugawa, For For Management Tetsuro 5.2 Appoint Supervisory Director Fukaya, For Against Management Yutaka 5.3 Appoint Supervisory Director Goto, For For Management Hakaru NIPPON PROLOGIS REIT INC. Ticker: 3283 Security ID: J5528H104 Meeting Date: AUG 18, 2014 Meeting Type: Special Record Date: MAY 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles to Authorize Unit For For Management Buybacks 2 Elect Executive Director Sakashita, For For Management Masahiro 3 Elect Alternate Executive Director For For Management Yamaguchi, Satoshi 4.1 Appoint Supervisory Director For For Management Shimamura, Katsumi 4.2 Appoint Supervisory Director Hamaoka, For For Management Yoichiro 5 Appoint Alternate Supervisory Director For For Management Oku, Kuninori NORWEGIAN PROPERTY ASA Ticker: NPRO Security ID: R6370J108 Meeting Date: OCT 10, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Chairman of Meeting None None Management 2 Approve Notice of Meeting and Agenda For For Management 3 Designate Inspector(s) of Minutes of None None Management Meeting 4 Elect Directors For Against Management 5 Approve Remuneration of Resigning For Against Management Directors 6 Elect Members of Nominating Committee For For Management 7 Approve Remuneration of Resigning For For Management Nomination Committee Members NORWEGIAN PROPERTY ASA Ticker: NPRO Security ID: R6370J108 Meeting Date: APR 09, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Election of Chairman of Meeting None None Management 2 Approve Notice of Meeting and Agenda For For Management 3 Designation of Inspector(s) of Minutes None None Management of Meeting 4 Accept Financial Statements and For For Management Statutory Reports 5 Elect Espen Westeren and Marianne For For Management Blystad as New Directors 6 Elect Robin Bakken as New Member of For For Management Nominating Committee 7 Approve Remuneration of Directors in For For Management the Amount of NOK 700,000 for Chairman, NOK 550,000 for the Vice Chairman, and NOK 250,000 for Other Directors 8 Approve Remuneration of Nomination For For Management Committee Members in the Amount of NOK 75,000 for Chairman and NOK 30,000 for Other Members 9 Approve Remuneration of Auditors For For Management 10 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 11 Discuss Company's Corporate Governance None None Management Statement 12a Approve Creation of Pool of Capital For For Management without Preemptive Rights for Cash Consideration 12b Approve Creation of Pool of Capital For For Management without Preemptive Rights for Payment in Kind 13 Approve Issuance of Convertible Loan For For Management without Preemptive Rights 14 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 15 Approve Distribution of Dividends For For Management OMEGA HEALTHCARE INVESTORS, INC. Ticker: OHI Security ID: 681936100 Meeting Date: MAR 27, 2015 Meeting Type: Special Record Date: FEB 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Increase Authorized Common Stock For For Management 3 Declassify the Board of Directors For For Management 4 Remove Supermajority Vote Requirement For For Management 5 Adjourn Meeting For For Management PROLOGIS, INC. Ticker: PLD Security ID: 74340W103 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: MAR 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Hamid R. Moghadam For For Management 1b Elect Director George L. Fotiades For For Management 1c Elect Director Christine N. Garvey For For Management 1d Elect Director Lydia H. Kennard For For Management 1e Elect Director J. Michael Losh For For Management 1f Elect Director Irving F. Lyons, III For For Management 1g Elect Director David P. O'Connor For For Management 1h Elect Director Jeffrey L. Skelton For For Management 1i Elect Director Carl B. Webb For For Management 1j Elect Director William D. Zollars For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management PS BUSINESS PARKS, INC. Ticker: PSB Security ID: 69360J107 Meeting Date: APR 28, 2015 Meeting Type: Annual Record Date: MAR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For Withhold Management 1.2 Elect Director Joseph D. Russell, Jr. For For Management 1.3 Elect Director Jennifer Holden Dunbar For For Management 1.4 Elect Director James H. Kropp For For Management 1.5 Elect Director Sara Grootwassink Lewis For For Management 1.6 Elect Director Michael V. McGee For For Management 1.7 Elect Director Gary E. Pruitt For For Management 1.8 Elect Director Robert S. Rollo For For Management 1.9 Elect Director Peter Schultz For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Amend Non-Employee Director Restricted For For Management Stock Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PUBLIC STORAGE Ticker: PSA Security ID: 74460D109 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald L. Havner, Jr. For For Management 1.2 Elect Director Tamara Hughes Gustavson For For Management 1.3 Elect Director Uri P. Harkham For For Management 1.4 Elect Director B. Wayne Hughes, Jr For For Management 1.5 Elect Director Avedick B. Poladian For For Management 1.6 Elect Director Gary E. Pruitt For For Management 1.7 Elect Director Ronald P. Spogli For For Management 1.8 Elect Director Daniel C. Staton For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation RAMCO-GERSHENSON PROPERTIES TRUST Ticker: RPT Security ID: 751452202 Meeting Date: MAY 05, 2015 Meeting Type: Annual Record Date: FEB 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen R. Blank For For Management 1.2 Elect Director Dennis Gershenson For For Management 1.3 Elect Director Arthur Goldberg For For Management 1.4 Elect Director David J. Nettina For For Management 1.5 Elect Director Joel M. Pashcow For For Management 1.6 Elect Director Mark K. Rosenfeld For For Management 1.7 Elect Director Michael A. Ward For For Management 2 Ratify Grant Thornton LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation REGENCY CENTERS CORPORATION Ticker: REG Security ID: 758849103 Meeting Date: MAY 12, 2015 Meeting Type: Annual Record Date: MAR 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Martin E. Stein, Jr. For For Management 1.2 Elect Director Raymond L. Bank For For Management 1.3 Elect Director Bryce Blair For For Management 1.4 Elect Director C. Ronald Blankenship For For Management 1.5 Elect Director A.r. Carpenter For For Management 1.6 Elect Director J. Dix Druce, Jr. For For Management 1.7 Elect Director Mary Lou Fiala For For Management 1.8 Elect Director David P. O'Connor For For Management 1.9 Elect Director John C. Schweitzer For For Management 1.10 Elect Director Brian M. Smith For For Management 1.11 Elect Director Thomas G. Wattles For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify KPMG LLP as Auditors For For Management RETAIL OPPORTUNITY INVESTMENTS CORP. Ticker: ROIC Security ID: 76131N101 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: MAR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard A. Baker For For Management 1.2 Elect Director Michael J. Indiveri For For Management 1.3 Elect Director Edward H. Meyer For For Management 1.4 Elect Director Lee S. Neibart For For Management 1.5 Elect Director Charles J. Persico For For Management 1.6 Elect Director Laura H. Pomerantz For For Management 1.7 Elect Director Stuart A. Tanz For For Management 1.8 Elect Director Eric S. Zorn For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation REXFORD INDUSTRIAL REALTY, INC. Ticker: REXR Security ID: 76169C100 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: APR 07, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard S. Ziman For For Management 1.2 Elect Director Howard Schwimmer For For Management 1.3 Elect Director Michael S. Frankel For For Management 1.4 Elect Director Robert L. Antin For Withhold Management 1.5 Elect Director Steven C. Good For Withhold Management 1.6 Elect Director Tyler H. Rose For For Management 1.7 Elect Director Peter E. Schwab For Withhold Management 2 Ratify Ernst & Young LLP as Auditors For For Management RIOCAN REAL ESTATE INVESTMENT TRUST Ticker: REI.UN Security ID: 766910103 Meeting Date: JUN 17, 2015 Meeting Type: Annual/Special Record Date: APR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Trustee Bonnie Brooks For For Management 1.2 Elect Trustee Clare R. Copeland For For Management 1.3 Elect Trustee Raymond M. Gelgoot For For Management 1.4 Elect Trustee Paul Godfrey For For Management 1.5 Elect Trustee Dale H. Lastman For For Management 1.6 Elect Trustee Jane Marshall For For Management 1.7 Elect Trustee Sharon Sallows For For Management 1.8 Elect Trustee Edward Sonshine For For Management 1.9 Elect Trustee Luc Vanneste For For Management 1.10 Elect Trustee Charles M. Winograd For For Management 2 Approve Ernst & Young LLP Auditors and For For Management Authorize Trustees to Fix Their Remuneration 3 Amend Unit Option Plan For For Management 4 Amend Declaration of Trust For For Management 5 Advisory Vote on Executive For For Management Compensation Approach SAFESTORE HOLDINGS PLC Ticker: SAFE Security ID: G77733106 Meeting Date: MAR 19, 2015 Meeting Type: Annual Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Appoint Deloitte LLP as Auditors For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5 Approve Final Dividend For For Management 6 Re-elect Alan Lewis as Director For For Management 7 Re-elect Keith Edelman as Director For For Management 8 Re-elect Frederic Vecchioli as Director For For Management 9 Re-elect Andy Jones as Director For For Management 10 Re-elect Ian Krieger as Director For For Management 11 Elect Joanne Kenrick as Director For For Management 12 Authorise EU Political Donations and For For Management Expenditure 13 Authorise Issue of Equity with For For Management Pre-emptive Rights 14 Authorise Issue of Equity without For For Management Pre-emptive Rights 15 Authorise Market Purchase of Ordinary For For Management Shares 16 Authorise the Company to Call EGM with For For Management Two Weeks' Notice SCENTRE GROUP Ticker: SCG Security ID: Q8351E109 Meeting Date: MAY 07, 2015 Meeting Type: Annual Record Date: MAY 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 2 Approve the Remuneration Report for For For Management the Financial Year Ended December 31, 2014 3 Elect Brian M Schwartz as Director For For Management 4 Elect Andrew W Harmos as Director For For Management 5 Elect Michael F Ihlein as Director For For Management 6 Elect Aliza Knox as Director For For Management SIMON PROPERTY GROUP, INC. Ticker: SPG Security ID: 828806109 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Melvyn E. Bergstein For For Management 1b Elect Director Larry C. Glasscock For For Management 1c Elect Director Karen N. Horn For For Management 1d Elect Director Allan Hubbard For For Management 1e Elect Director Reuben S. Leibowitz For For Management 1f Elect Director Daniel C. Smith For For Management 1g Elect Director J. Albert Smith, Jr. For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Provide Vote Counting to Exclude Against Against Shareholder Abstentions SL GREEN REALTY CORP. Ticker: SLG Security ID: 78440X101 Meeting Date: JUN 04, 2015 Meeting Type: Annual Record Date: MAR 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John H. Alschuler For For Management 1.2 Elect Director Stephen L. Green For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management SOVRAN SELF STORAGE, INC. Ticker: SSS Security ID: 84610H108 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 20, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Attea For For Management 1.2 Elect Director Kenneth F. Myszka For For Management 1.3 Elect Director Charles E. Lannon For For Management 1.4 Elect Director Stephen R. Rusmisel For For Management 1.5 Elect Director Arthur L. Havener, Jr. For For Management 1.6 Elect Director Mark G. Barberio For For Management 2 Approve Omnibus Stock Plan For For Management 3 Amend Deferred Compensation Plan For For Management 4 Ratify Ernst & Young LLP as Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SPIRIT REALTY CAPITAL, INC. Ticker: SRC Security ID: 84860W102 Meeting Date: MAY 28, 2015 Meeting Type: Annual Record Date: MAR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin M. Charlton For For Management 1.2 Elect Director Todd A. Dunn For For Management 1.3 Elect Director David J. Gilbert For For Management 1.4 Elect Director Richard I. Gilchrist For For Management 1.5 Elect Director Diane M. Morefield For For Management 1.6 Elect Director Thomas H. Nolan, Jr. For For Management 1.7 Elect Director Sheli Z. Rosenberg For For Management 1.8 Elect Director Thomas D. Senkbeil For For Management 1.9 Elect Director Nicholas P. Shepherd For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation SPONDA OYJ Ticker: SDA1V Security ID: X84465107 Meeting Date: MAR 16, 2015 Meeting Type: Annual Record Date: MAR 04, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Call the Meeting to Order None None Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports; Receive CEO's Review 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.19 Per Share 9 Approve Discharge of Board and For For Management President 10 Approve Remuneration of Directors in For For Management the Amount of EUR 66,000 for Chairman, EUR 40,000 for Vice Chairman, and EUR 33,000 for Other Directors; Approve Attendance Fees for Board and Committee Work 11 Fix Number of Directors at Seven For For Management 12 Reelect Kaj-Gustaf Bergh, Christian For For Management Elfving, Paul Hartwall, Juha Laaksonen, Leena Laitinen, Arja Talma, and Raimo Valo as Directors 13 Approve Remuneration of Auditors For For Management 14 Appoint APA Esa Kailiala and KPMG as For For Management Auditors and APA Petri Kettunen as Deputy Auditor 15 Authorize Share Repurchase Program For For Management 16 Approve Issuance of up to 28.3 Million For For Management Shares without Preemptive Rights 17 Close Meeting None None Management STAG INDUSTRIAL, INC. Ticker: STAG Security ID: 85254J102 Meeting Date: MAY 04, 2015 Meeting Type: Annual Record Date: MAR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Benjamin S. Butcher For For Management 1.2 Elect Director Virgis W. Colbert For For Management 1.3 Elect Director Jeffrey D. Furber For For Management 1.4 Elect Director Larry T. Guillemette For For Management 1.5 Elect Director Francis X. Jacoby, III For For Management 1.6 Elect Director Christopher P. Marr For For Management 1.7 Elect Director Hans S. Weger For For Management 2 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Ticker: HOT Security ID: 85590A401 Meeting Date: MAY 28, 2015 Meeting Type: Annual Record Date: APR 02, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Adam M. Aron For For Management 1b Elect Director Bruce W. Duncan For For Management 1c Elect Director Charlene Barshefsky For For Management 1d Elect Director Thomas E. Clarke For For Management 1e Elect Director Clayton C. Daley, Jr. For For Management 1f Elect Director Lizanne Galbreath For For Management 1g Elect Director Eric Hippeau For For Management 1h Elect Director Aylwin B. Lewis For For Management 1i Elect Director Stephen R. Quazzo For For Management 1j Elect Director Thomas O. Ryder For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management 4 Amend Executive Incentive Bonus Plan For For Management STOCKLAND Ticker: SGP Security ID: Q8773B105 Meeting Date: OCT 28, 2014 Meeting Type: Annual/Special Record Date: OCT 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 2 Elect Tom Pockett as Director For For Management 3 Elect Peter Scott as Director For For Management 4 Approve the Remuneration Report For For Management 5 Approve the Grant of Up to 811,000 For For Management Performance Rights to Mark Steinert, Managing Director of the Company STORE CAPITAL CORPORATION Ticker: STOR Security ID: 862121100 Meeting Date: JUN 04, 2015 Meeting Type: Annual Record Date: APR 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Morton H. Fleischer For Withhold Management 1.2 Elect Director Christopher H. Volk For For Management 1.3 Elect Director Mahesh Balakrishnan For Withhold Management 1.4 Elect Director Manish Desai For For Management 1.5 Elect Director Joseph M. Donovan For For Management 1.6 Elect Director Kenneth Liang For For Management 1.7 Elect Director Rajath Shourie For For Management 1.8 Elect Director Derek Smith For Withhold Management 1.9 Elect Director Quentin P. Smith, Jr. For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management STRATEGIC HOTELS & RESORTS, INC. Ticker: BEE Security ID: 86272T106 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert P. Bowen For For Management 1.2 Elect Director Raymond L. Gellein, Jr. For For Management 1.3 Elect Director James A. Jeffs For For Management 1.4 Elect Director David W. Johnson For For Management 1.5 Elect Director Richard D. Kincaid For For Management 1.6 Elect Director David M.C. Michels For For Management 1.7 Elect Director William A. Prezant For For Management 1.8 Elect Director Eugene F. Reilly For For Management 1.9 Elect Director Sheli Z. Rosenberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Deloitte & Touche LLP as For For Management Auditors 4 Amend Articles to Remove Antitakeover Against For Shareholder Provisions SUMITOMO REALTY & DEVELOPMENT CO. LTD. Ticker: 8830 Security ID: J77841112 Meeting Date: JUN 26, 2015 Meeting Type: Annual Record Date: MAR 31, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 11 2.1 Elect Director Takashima, Junji For For Management 2.2 Elect Director Onodera, Kenichi For For Management 2.3 Elect Director Nishima, Kojun For For Management 2.4 Elect Director Takemura, Nobuaki For For Management 2.5 Elect Director Kobayashi, Masato For For Management 2.6 Elect Director Odai, Yoshiyuki For For Management 2.7 Elect Director Kato, Hiroshi For For Management 2.8 Elect Director Ito, Koji For For Management 2.9 Elect Director Sakamoto, Yoshinobu For For Management 2.10 Elect Director Tanaka, Toshikazu For For Management 2.11 Elect Director Yonekura, Hiromasa For For Management 2.12 Elect Director Abe, Shoichi For For Management 3 Appoint Statutory Auditor Nakamura, For For Management Yoshihumi 4 Appoint Alternate Statutory Auditor For For Management Nomura, Ryoichi SUN HUNG KAI PROPERTIES LTD. Ticker: 00016 Security ID: Y82594121 Meeting Date: NOV 15, 2014 Meeting Type: Annual Record Date: NOV 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1a Elect Tung Chi-ho, Eric as Director For For Management 3.1b Elect Fung Yuk-lun, Allen as Director For For Management 3.1c Elect Lee Shau-kee as Director For For Management 3.1d Elect Yip Dicky Peter as Director For For Management 3.1e Elect Wong Yue-chim, Richard as For For Management Director 3.1f Elect Fung Kwok-lun, William as For Against Management Director 3.1g Elect Leung Nai-pang, Norman as For For Management Director 3.1h Elect Leung Kui-king, Donald as For For Management Director 3.1i Elect Kwan Cheuk-yin, William as For For Management Director 3.1j Elect Wong Yick-kam, Michael as For For Management Director 3.2 Approve Remuneration of Directors For For Management 4 Appoint Deloitte Touche Tohmatsu as For For Management Auditor and Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Adopt New Set of Articles of For Against Management Association SUNSTONE HOTEL INVESTORS, INC. Ticker: SHO Security ID: 867892101 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: MAR 10, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John V. Arabia For For Management 1.2 Elect Director Andrew Batinovich For For Management 1.3 Elect Director Z. Jamie Behar For For Management 1.4 Elect Director Thomas A. Lewis, Jr. For For Management 1.5 Elect Director Keith M. Locker For For Management 1.6 Elect Director Douglas M. Pasquale For For Management 1.7 Elect Director Keith P. Russell For For Management 1.8 Elect Director Lewis N. Wolff For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SWIRE PROPERTIES LTD. Ticker: 01972 Security ID: Y83191109 Meeting Date: MAY 19, 2015 Meeting Type: Annual Record Date: MAY 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Patrick Healy as Director For For Management 2 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 3 Authorize Repurchase of Issued Share For For Management Capital 4 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights TAUBMAN CENTERS, INC. Ticker: TCO Security ID: 876664103 Meeting Date: MAY 29, 2015 Meeting Type: Annual Record Date: MAR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Graham T. Allison For For Management 1.2 Elect Director Peter Karmanos, Jr. For For Management 1.3 Elect Director William S. Taubman For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation THE LINK REAL ESTATE INVESTMENT TRUST Ticker: 00823 Security ID: Y5281M111 Meeting Date: JUL 23, 2014 Meeting Type: Annual Record Date: JUL 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Note the Financial Statements and None None Management Statutory Reports 2 Note the Appointment of Auditor of The None None Management Link REIT and the Fixing of Their Remuneration 3a Elect William Chan Chak Cheung as For For Management Director 3b Elect David Charles Watt as Director For For Management 4 Elect Eva Cheng Li Kam Fun as Director For For Management 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Units THE LINK REAL ESTATE INVESTMENT TRUST Ticker: 00823 Security ID: Y5281M111 Meeting Date: JAN 15, 2015 Meeting Type: Special Record Date: JAN 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Expansion of Investment For For Management Strategy THE UNITE GROUP PLC Ticker: UTG Security ID: G9283N101 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAY 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Phil White as Director For For Management 5 Re-elect Mark Allan as Director For For Management 6 Re-elect Joe Lister as Director For For Management 7 Re-elect Richard Simpson as Director For For Management 8 Re-elect Richard Smith as Director For For Management 9 Re-elect Manjit Wolstenholme as For For Management Director 10 Re-elect Sir Tim Wilson as Director For For Management 11 Re-elect Andrew Jones as Director For For Management 12 Re-elect Elizabeth McMeikan as Director For For Management 13 Reappoint KPMG LLP as Auditors For For Management 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Authorise Issue of Equity with For For Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise the Company to Call EGM with For For Management Two Weeks' Notice THE WHARF (HOLDINGS) LTD. Ticker: 00004 Security ID: Y8800U127 Meeting Date: MAY 15, 2015 Meeting Type: Annual Record Date: APR 30, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Stephen Tin Hoi Ng as Director For Against Management 2b Elect Andrew On Kiu Chow as Director For For Management 2c Elect Doreen Yuk Fong Lee as Director For For Management 2d Elect Paul Yiu Cheung Tsui as Director For Against Management 2e Elect Eng Kiong Yeoh as Director For For Management 3 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 4a Approve Increase in the Rate of Fee For For Management Payable to Chairman of the Company 4b Approve Increase in Rate of Fee For For Management Payable to Directors Other than the Chairman 4c Approve Increase in Rate of Fee For For Management Payable to Audit Committee Members 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares TOKYO TATEMONO CO. LTD. Ticker: 8804 Security ID: J88333117 Meeting Date: MAR 26, 2015 Meeting Type: Annual Record Date: DEC 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 3 2 Approve 2 into 1 Reverse Stock Split For For Management 3 Amend Articles to Update Authorized For For Management Capital to Reflect Reverse Stock Split - Reduce Share Trading Unit - Clarify Provisions on Alternate Statutory Auditors 4.1 Elect Director Hatanaka, Makoto For For Management 4.2 Elect Director Sakuma, Hajime For For Management 4.3 Elect Director Shibayama, Hisao For For Management 4.4 Elect Director Nomura, Hitoshi For For Management 4.5 Elect Director Kamo, Masami For For Management 4.6 Elect Director Fukui, Kengo For For Management 4.7 Elect Director Sasaki, Kyonosuke For For Management 4.8 Elect Director Kuroda, Norimasa For For Management 4.9 Elect Director Ogoshi, Tatsuo For For Management 5.1 Appoint Statutory Auditor Toyama, For For Management Mitsuyoshi 5.2 Appoint Statutory Auditor Uehara, For For Management Masahiro 5.3 Appoint Statutory Auditor Hattori, For For Management Shuichi 6 Appoint Alternate Statutory Auditor For For Management Yamaguchi, Takao TRITAX BIG BOX REIT PLC Ticker: BBOX Security ID: G9101W101 Meeting Date: JUL 25, 2014 Meeting Type: Special Record Date: JUL 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorise Issue of Equity Pursuant to For For Management the Placing, Open Offer and Offer for Subscription 2 Authorise Issue of Equity Pursuant to For Against Management the Share Issuance Programme 3 Authorise Issue of Equity without For For Management Pre-emptive Rights Pursuant to the Placing, Open Offer and Offer for Subscription 4 Authorise Issue of Equity without For Against Management Pre-emptive Rights Pursuant to the Share Issuance Programme 5 Adopt New Articles of Association For Against Management TRITAX BIG BOX REIT PLC Ticker: BBOX Security ID: G9101W101 Meeting Date: APR 15, 2015 Meeting Type: Annual Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Remuneration Policy For For Management 4 Re-elect Richard Jewson as Director For For Management 5 Re-elect Mark Shaw as Director For For Management 6 Appoint BDO LLP as Auditors For For Management 7 Authorise Board to Fix Remuneration of For For Management Auditors 8 Authorise Issue of Equity with For For Management Pre-emptive Rights 9 Authorise Issue of Equity without For For Management Pre-emptive Rights 10 Authorise Market Purchase of Ordinary For For Management Shares 11 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 12 Amend Articles of Association Re: For For Management Borrowing Powers TRITAX BIG BOX REIT PLC Ticker: BBOX Security ID: G9101W101 Meeting Date: APR 15, 2015 Meeting Type: Special Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt the Investment Policy For For Management 2 Approve Cancellation of the Share For For Management Premium Account UDR, INC. Ticker: UDR Security ID: 902653104 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Katherine A. Cattanach For For Management 1.2 Elect Director Robert P. Freeman For For Management 1.3 Elect Director Jon A. Grove For For Management 1.4 Elect Director James D. Klingbeil For For Management 1.5 Elect Director Robert A. McNamara For For Management 1.6 Elect Director Mark R. Patterson For For Management 1.7 Elect Director Lynne B. Sagalyn For For Management 1.8 Elect Director Thomas W. Toomey For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation UNIBAIL RODAMCO SE Ticker: UL Security ID: F95094110 Meeting Date: APR 16, 2015 Meeting Type: Annual/Special Record Date: APR 13, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 9.60 per Share 4 Acknowledge Auditors' Special Report For For Management on Related-Party Transactions 5 Advisory Vote on Compensation of For For Management Christophe Cuvillier, Chairman of the Management Board 6 Advisory Vote on Compensation of For For Management Olivier Bossard, Armelle Carminati-Rabasse, Fabrice Mouchel, Jaap Tonckens and Jean-Marie Tritant, Members of the Management Board 7 Reelect Mary Harris as Supervisory For For Management Board Member 8 Reelect Jean-Louis Laurens as For For Management Supervisory Board Member 9 Reelect Alec Pelmore as Supervisory For For Management Board Member 10 Elect Sophie Stabile as Supervisory For For Management Board Member 11 Elect Jacqueline Tammenoms Bakker as For For Management Supervisory Board Member 12 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 13 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 14 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 75 Million 15 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 45 Million 16 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 17 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 18 Authorize up to 0.8 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 19 Authorize Capital Issuances for Use in For For Management Employee Stock Purchase Plans 20 Amend Article 18 of Bylaws Re: Absence For For Management of Double Voting Rights 21 Amend Article 18 of Bylaws Re: For For Management Attendance to General Meetings 22 Authorize Filing of Required For For Management Documents/Other Formalities VENTAS, INC. Ticker: VTR Security ID: 92276F100 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 18, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Melody C. Barnes For For Management 1b Elect Director Debra A. Cafaro For For Management 1c Elect Director Douglas Crocker, II For For Management 1d Elect Director Ronald G. Geary For For Management 1e Elect Director Jay M. Gellert For For Management 1f Elect Director Richard I. Gilchrist For For Management 1g Elect Director Matthew J. Lustig For For Management 1h Elect Director Douglas M. Pasquale For For Management 1i Elect Director Robert D. Reed For For Management 1j Elect Director Glenn J. Rufrano For For Management 1k Elect Director James D. Shelton For For Management 2 Ratify KPMG LLP as Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VORNADO REALTY TRUST Ticker: VNO Security ID: 929042109 Meeting Date: MAY 21, 2015 Meeting Type: Annual Record Date: MAR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven Roth For Withhold Management 1.2 Elect Director Michael D. Fascitelli For Withhold Management 1.3 Elect Director Russell B. Wight, Jr. For Withhold Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder WASHINGTON REAL ESTATE INVESTMENT TRUST Ticker: WRE Security ID: 939653101 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAR 16, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charles T. Nason For For Management 1.2 Elect Director Thomas H. Nolan, Jr. For For Management 1.3 Elect Director Anthony L. Winns For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Ernst & Young LLP as Auditors For For Management WESTFIELD CORP Ticker: WFD Security ID: Q9701H107 Meeting Date: MAY 14, 2015 Meeting Type: Annual Record Date: MAY 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 2 Approve the Remuneration Report For For Management 3 Elect Don W Kingsborough as Director For For Management 4 Elect Michael J Gutman as Director For For Management WIHLBORGS FASTIGHETER AB Ticker: WIHL Security ID: W9899S108 Meeting Date: APR 29, 2015 Meeting Type: Annual Record Date: APR 23, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Prepare and Approve List of For For Management Shareholders 4 Designate Inspector(s) of Minutes of For For Management Meeting 5 Approve Agenda of Meeting For For Management 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive President's Report None None Management 8 Receive Financial Statements and None None Management Statutory Reports 9a Accept Financial Statements and For For Management Statutory Reports 9b Approve Allocation of Income and For For Management Dividends of SEK 4.75 Per Share 9c Approve Discharge of Board and For For Management President 9d Approve May 4, 2015 as Record Date for For For Management Dividend Payment 10 Determine Number of Directors (7) and For For Management Deputy Directors (0) of Board 11 Approve Remuneration of Directors in For For Management the Amount of SEK 230,000 for Chairman and SEK 135,000 for Other Directors; Approve Remuneration of Auditors 12 Reelect Tina Andersson, Anders Jarl, For For Management Sara Karlsson, Helen Olausson, Per-Ingemar Persson, Erik Paulsson (Chairman), and Johan Qviberg as Directors 13 Ratify Deloitte as Auditors For For Management 14 Authorize Representatives of Three of For For Management Company's Largest Shareholders and a Representative of the Company's Minority Shareholders to Serve on Nominating Committee 15 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 16 Authorize Share Repurchase Program and For For Management Reissuance of Repurchased Shares 17 Approve Creation of Pool of Capital For For Management without Preemptive Rights 18 Other Business None None Management 19 Close Meeting None None Management Dreyfus Greater China Fund Dreyfus Greater China Fund liquidated on May 21, 2015. AIA GROUP LTD. Ticker: 01299 Security ID: Y002A1105 Meeting Date: MAY 08, 2015 Meeting Type: Annual Record Date: MAY 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Elect Lawrence Juen-Yee Lau as Director For For Management 4 Elect Chung-Kong Chow as Director For For Management 5 Elect John Barrie Harrison as Director For For Management 6 Approve PricewaterhouseCoopers as For For Management Auditor and Authorize Board to Fix Their Remuneration 7A Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 7B Authorize Repurchase of Issued Share For For Management Capital 7C Approve Allotment and Issuance of For For Management Additional Shares Under the Restricted Share Unit Scheme ALUMINUM CORPORATION OF CHINA LTD. Ticker: 02600 Security ID: Y0094N109 Meeting Date: FEB 26, 2015 Meeting Type: Special Record Date: JAN 26, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Ge Honglin as Director For For Management 1.2 Elect Liu Caiming as Director For For Management 2.1 Elect Chen Lijie as Director For For Management 3 Approve Share Transfer For For Management AVICHINA INDUSTRY & TECHNOLOGY CO., LTD. Ticker: 02357 Security ID: Y0485Q109 Meeting Date: JUL 22, 2014 Meeting Type: Special Record Date: JUN 30, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Subscription Agreements For For Management and Related Transactions CHINA CINDA ASSET MANAGEMENT CO., LTD. Ticker: 01359 Security ID: Y1R34V103 Meeting Date: FEB 10, 2015 Meeting Type: Special Record Date: JAN 09, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration Settlement Scheme For For Management for Directors for 2013 2 Approve Remuneration Settlement Scheme For For Management for Supervisors for 2013 3 Approve Appointment of Accounting For For Management Firms for 2015 4.1 Elect Gong Jiande as Supervisor For For Management 4.2 Elect Liu Yanfen as Supervisor For For Management 4.3 Elect Li Chun as Supervisor For For Management 5 Approve Issuance Plan of Financial For For Management Bonds for 2015 and Relevant Authorization CHINA CNR CORPORATION LTD Ticker: 601299 Security ID: Y1434N114 Meeting Date: OCT 28, 2014 Meeting Type: Special Record Date: SEP 26, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Revised Undertakings and For For Management Related Transactions 2 Approve Provision of Guarantee to For For Management Changchun Railway Vehicle Co., Ltd. CHINA CNR CORPORATION LTD Ticker: 601299 Security ID: Y1434N114 Meeting Date: MAR 09, 2015 Meeting Type: Special Record Date: FEB 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Confirmation of the For For Management Satisfaction of the Conditions for Material Assets Reorganization Pursuant to the Company Law of the PRC, Securities Law of the PRC and Administrative Measures for the Material Asset Reorganisation of Listed Companies 2.1 Approve Parties to the Merger in For For Management Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 2.2 Approve Method of the Merger in For For Management Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 2.3 Approve Name of the Post-Merger New For For Management Company in Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 2.4 Approve Share Exchange Targets in For For Management Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 2.5 Approve Class and Par Value of the For For Management Shares to be Issued Upon Share Exchange in Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 2.6 Approve Exchange Ratio and Exchange For For Management Price in Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 2.7 Approve Protection Mechanism for CNR For For Management Dissenting Shareholders in Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 2.8 Approve Protection Mechanism for CSR For For Management Dissenting Shareholders in Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 2.9 Approve Arrangements for Share Option For For Management Schemes in Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 2.10 Approve Arrangements for Employees in For For Management Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 2.11 Approve Assets Arrangement and Issue For For Management of Shares in Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 2.12 Approve Listing Arrangement of the New For For Management Shares to be Issued Under the Merger in Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 2.13 Approve Liabilities for Breach of For For Management Merger Agreement in Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 2.14 Approve Merger Agreement Becoming For For Management Effective in Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 2.15 Approve Implementation of the Merger For For Management in Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 2.16 Approve Effective Period of the For For Management Resolution in Relation to the Merger Proposal Between the Company and CSR Corporation Ltd. 3 Approve Terms and Conditions and the For For Management Implementation of Transactions in Relation to the Merger Agreement 4 Approve Draft Report and Summary for For For Management the Merger of CSR Corporation Ltd. and the Company 5 Authorize Board to Deal with Matters For For Management Relating to the Merger Agreement 6 Approve Arrangements for Profit For For Management Distribution 7 Approve Termination of Share Option For For Management Scheme Conditional Upon Completion of Merger Agreement CHINA CNR CORPORATION LTD Ticker: 601299 Security ID: Y1434N114 Meeting Date: MAR 09, 2015 Meeting Type: Special Record Date: FEB 06, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Proposal Between the For For Management Company and CSR Corporation Ltd. 2 Approve Termination of Share Option For For Management Scheme Conditional Upon the Completion of the Merger Agreement 3 Approve Voluntary Withdrawal of For For Management Listing of the Company's H Shares from Hong Kong Stock Exchange Upon Satisfaction of the Implementation Conditions of the Merger Agreement CHINA CNR CORPORATION LTD Ticker: 601299 Security ID: Y1434N114 Meeting Date: MAY 18, 2015 Meeting Type: Annual Record Date: APR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report of the Board of For For Management Directors 2 Approve Report of the Board of For For Management Supervisors 3 Approve A Shares Annual Reports, A For For Management Shares Annual Report Summary, and H Shares Annual Report, and Results Announcement for the Year 2014 4 Approve Financial Report For For Management 5 Approve Profit Distribution Plan For For Management 6 Approve Transactions with Related For For Management Parties 7 Approve Issue of Debt Financing For For Management Instruments 8 Approve Provision of Guarantees to For Against Management Subsidiaries 9 Approve Payment of Audit Fees for 2014 For For Shareholder and the Engagement of Audit Firms for 2015 by the company and the Post-Merger New Company 10 Approve Remuneration of Directors and For For Management Supervisors 11 Approve Provision of Guarantee in For For Management Relation to the Balance Payment on Procurement of Diesel Engines for South Africa Locomotives Project 12 Approve Post-Merger (draft) Articles For For Management of Association 13 Approve Post-Merger (draft) Rules of For For Management Procedures of the General Meetings 14 Approve Post-Merger (draft) Rules of For For Management Procedures of the Board of Directors 15 Approve Post-Merger (draft) Rules of For For Management Procedures of the Supervisory Committee 16.1 Elect Cui Dianguo as Director For For Management 16.2 Elect Zheng Changhong as Director For For Management 16.3 Elect Liu Hualong as Director For For Management 16.4 Elect Xi Guohua as Director For For Management 16.5 Elect Fu Jianguo as Director For For Management 16.6 Elect Liu Zhiyong as Director For For Management 16.7 Elect Li Guo'an as Director For For Management 16.8 Elect Zhang Zhong as Director For For Management 16.9 Elect Wu Zhuo as Director For For Management 16.10 Elect Sun Patrick as Director For For Management 16.11 Elect Chan Ka Keung, Peter as Director For For Management 17.1 Elect Wan Jun as Supervisor For For Management 17.2 Elect Chen Fangping as Supervisor For For Management 18 Approve Subsequent Matters Relating to For For Management the Merger CHINA FOODS LTD. Ticker: 00506 Security ID: G2154F109 Meeting Date: DEC 30, 2014 Meeting Type: Special Record Date: DEC 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2utual Provision of For For Management Products and Services Agreement and Related Annual Caps 2 Elect Wang Zhiying as Director For For Management CHINA LIFE INSURANCE CO. LIMITED Ticker: 02628 Security ID: Y1477R204 Meeting Date: MAY 28, 2015 Meeting Type: Annual Record Date: APR 27, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2014 Report of the Board of For For Management Directors 2 Approve 2014 Report of the Supervisory For For Management Committee 3 Approve 2014 Financial Report For For Management 4 Approve 2014 Profit Distribution Plan For For Management 5 Approve Remuneration of Directors and For For Management Supervisors 6 Approve Ernst & Young Hua Ming LLP and For For Management Ernst & Young as PRC Auditor and International Auditor, Respectively and Authorize Board to Fix Their Remuneration for the Year 2014 and 2015 7 Elect Yang Mingsheng as Director For For Management 8 Elect Lin Dairen as Director For For Management 9 Elect Xu Hengping as Director For For Management 10 Elect Xu Haifeng as Director For For Management 11 Elect Miao Jianmin as Director For Against Management 12 Elect Zhang Xiangxian as Director For For Management 13 Elect Wang Sidong as Director For For Management 14 Elect Liu Jiade as Director For For Management 15 Elect Anthony Francis Neoh as Director For For Management 16 Elect Chang Tso Tung Stephen as For For Management Director 17 Elect Huang Yiping as Director For For Management 18 Elect Drake Pike as Director For For Management 19 Elect Miao Ping as Supervisor For For Management 20 Elect Shi Xiangming as Supervisor For For Management 21 Elect Xiong Junhong as Supervisor For For Management 22 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 23 Approve Issuance of Debt Instruments For For Management 24 Amend Articles of Association For For Management CHINA MEDICAL SYSTEM HOLDINGS LTD. Ticker: 00867 Security ID: G21108124 Meeting Date: APR 30, 2015 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Elect Chen Yanling as Director For For Management 3b Elect Sa Manlin as Director For For Management 3c Elect Cheung Kam Shing, Terry as For For Management Director 3d Authorize Board to Fix Remuneration of For For Management Directors 4 Approve Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Issued Share For For Management Capital 7 Authorize Reissuance of Repurchased For Against Management Shares CHINA MOBILE GAMES AND ENTERTAINMENT GROUP LTD. Ticker: CMGE Security ID: 16952T100 Meeting Date: DEC 11, 2014 Meeting Type: Annual Record Date: NOV 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Re-election of Wang Yongchao For Against Management as Director of the Company 1.2 Approve Re-election of Xiao Jianken as For Against Management Director of the Company 2.1 Approve and Ratify the Refreshment of For Against Management the Total Number of Shares Issuable upon Exercise of Options under the Company's Share Option Scheme to be 10% of the Company's Ordinary Shares in Issue as of May 28, 2013 2.2 Approve Refreshment of the Total For Against Management Number of Shares Issuable upon Exercise of Options under the Company's Share Option Scheme to be 10% of the Company's Ordinary Shares in Issue as of May 30, 2014 CHINA RESOURCES LAND LTD. Ticker: 01109 Security ID: G2108Y105 Meeting Date: JAN 21, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition Agreement For For Management 2 Approve Increase in Authorized Share For For Management Capital CHINA STATE CONSTRUCTION INTERNATIONAL HOLDINGS LIMITED Ticker: 03311 Security ID: G21677136 Meeting Date: DEC 16, 2014 Meeting Type: Special Record Date: DEC 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve New CSCECL Sub-construction For For Management Engagement Agreement 2 Approve New CSC Group Engagement For For Management Agreement 3 Approve Acquisition Agreement For For Management CHINA UNICOM (HONG KONG) LTD Ticker: 00762 Security ID: Y1519S111 Meeting Date: MAY 08, 2015 Meeting Type: Annual Record Date: MAY 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a1 Elect Chang Xiaobing as Director For For Management 3a2 Elect Zhang Junan as Director For For Management 3a3 Elect Cesareo Alierta Izuel as Director For Against Management 3a4 Elect Chung Shui Ming Timpson as For Against Management Director 3b Authorize Board to Fix Remuneration of For For Management Directors 4 Approve Auditor and Authorize Board to For For Management Fix Their Remuneration 5 Authorize Repurchase of Issued Share For For Management Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Adopt New Articles of Association For For Management CHINA WINDPOWER GROUP LIMITED Ticker: 00182 Security ID: G2115L112 Meeting Date: FEB 09, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Change Company Name For For Management CHONGQING CHANGAN AUTOMOBILE CO., LTD. Ticker: 000625 Security ID: Y1583S104 Meeting Date: MAR 25, 2015 Meeting Type: Special Record Date: MAR 17, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Equity Participation in For For Management Chongqing Auto Finance Co., Ltd. 2.1 Elect Zhang Dongjun as Non-Independent None For Shareholder Director 2.2 Elect Zhou Zhiping as Non-Independent None For Shareholder Director CHONGQING CHANGAN AUTOMOBILE CO., LTD. Ticker: 000625 Security ID: Y1583S104 Meeting Date: MAY 08, 2015 Meeting Type: Annual Record Date: MAY 01, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2014 Report of the Board of For For Management Directors 2 Approve 2014 Report of the Board of For For Management Supervisors 3 Approve 2014 Annual Report and Summary For For Management 4 Approve 2014 Financial Statements For For Management 5 Approve 2014 Profit Distribution For For Management 6 Approve 2015 Daily Related-party For For Management Transactions 7 Approve 2015 Investment Plan For For Management 8 Approve 2015 Financing Plan For For Management 9 Approve Authorization to Carry Out For For Management Low-Risk Financial Products Investment 10 Approve Financial Services Agreement For Against Management with China South Industries Group Finance Co., Ltd. 11 Approve Signing of Daily Related Party For For Management Transaction Framework Agreement, Property Leasing Framework Agreement and Comprehensive Service Agreement 12 Approve to Carry Out Trade Financing For For Management Through Zhonghui Futong Investment Co. , Ltd. DAQO NEW ENERGY CORPORATION Ticker: DQ Security ID: 23703Q203 Meeting Date: DEC 30, 2014 Meeting Type: Annual Record Date: NOV 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Omnibus Stock Plan For For Management DATANG INTERNATIONAL POWER GENERATION CO. LTD Ticker: 00991 Security ID: Y20020106 Meeting Date: AUG 27, 2014 Meeting Type: Special Record Date: JUL 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Investment for Construction of For For Management Guangdong Datang International Leizhou Thermal Power Project 2a Elect Yang Wenchun as Director For Against Management 2b Elect Feng Genfu as Director For For Management 2c Approve Resignation of Li Gengsheng as For For Management Director 2d Approve Resignation of Li Hengyuan as For For Management Director 3 Approve Issuance of Medium-Term Notes For For Management (with Long-Term Option) GCL-POLY ENERGY HOLDINGS LTD. Ticker: 03800 Security ID: G3774X108 Meeting Date: OCT 15, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Share Option Scheme of GCL New For Against Management Energy Holdings Limited 2 Elect Yeung Man Chung, Charles as For For Management Director INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED Ticker: 01398 Security ID: Y3990B112 Meeting Date: JAN 23, 2015 Meeting Type: Special Record Date: DEC 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Jiang Jianqing as Director For For Management 2 Elect Anthony Francis Neoh as Director For For Management 3 Elect Wang Xiaoya as Director For For Management 4 Elect Ge Rongrong as Director For For Management 5 Elect Zheng Fuqing as Director For For Management 6 Elect Fei Zhoulin as Director For For Management 7 Elect Cheng Fengchao as Director For For Management 8 Elect Wang Chixi as Supervisor For For Management 9 Approve Adjustment to the Valid Period For For Management of the Issue of Eligible Tier-2 Capital Instruments L.K. TECHNOLOGY HOLDINGS LTD. Ticker: 00558 Security ID: G5548P105 Meeting Date: AUG 28, 2014 Meeting Type: Annual Record Date: AUG 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a1 Elect Low Seow Chay as Director For For Management 2a2 Elect Hu Yongmin as Director For For Management 2a3 Elect Tse Siu Sze as Director For For Management 2a4 Elect Wang Xinliang as Director For For Management 2a5 Elect Liu Zhuo Ming as Director For For Management 2b Authorize Board to Fix the Directors' For For Management Remuneration 3 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 4a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 4b Authorize Repurchase of Issued Share For For Management Capital 4c Authorize Reissuance of Repurchased For Against Management Shares LIJUN INTERNATIONAL PHARMACEUTICAL (HOLDING) CO., LTD. Ticker: 02005 Security ID: G54882132 Meeting Date: OCT 10, 2014 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Disposal Agreement and Related For For Management Transactions LIJUN INTERNATIONAL PHARMACEUTICAL (HOLDING) CO., LTD. Ticker: 02005 Security ID: G54882132 Meeting Date: MAY 15, 2015 Meeting Type: Annual Record Date: MAY 12, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2A Elect Wang Xianjun as Director For For Management 2B Elect Su Xuejun as Director For For Management 3 Authorize Board to Fix Remuneration of For For Management Directors 4 Approve PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5A Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5B Authorize Repurchase of Issued Share For For Management Capital 5C Authorize Reissuance of Repurchased For Against Management Shares 6 Change Company Name For For Management LUYE PHARMA GROUP LTD. Ticker: 02186 Security ID: G57007109 Meeting Date: JAN 16, 2015 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition Agreement and For Against Management Related Transactions PERFECT SHAPE (PRC) HOLDINGS LTD. Ticker: 01830 Security ID: G7013H105 Meeting Date: AUG 15, 2014 Meeting Type: Annual Record Date: AUG 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Au-Yeung Kong as Director For For Management 3b Elect Chi Chi Hung, Kenneth as Director For Against Management 4 Authorize Board to Fix Directors' For For Management Remuneration 5 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 8 Authorize Reissuance of Repurchased For Against Management Shares PING AN INSURANCE (GROUP) CO. OF CHINA, LTD. Ticker: 02318 Security ID: Y69790106 Meeting Date: FEB 05, 2015 Meeting Type: Special Record Date: JAN 05, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Key Employee Share Purchase For For Management Scheme SINOTRANS LTD. Ticker: 00598 Security ID: Y6145J104 Meeting Date: SEP 01, 2014 Meeting Type: Special Record Date: AUG 01, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Framework Acquisition Agreement For For Management SINOTRANS LTD. Ticker: 00598 Security ID: Y6145J104 Meeting Date: OCT 24, 2014 Meeting Type: Special Record Date: SEP 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Zhang Jianwei as Director For For Management 1b Elect Tao Suyun as Director For For Management 1c Elect Han Xiaojing as Director For For Management 1d Elect Zhou Fangsheng as Supervisor For For Management 2 Approve Remuneration of Directors and For For Management Supervisors 3 Amend Articles of Association For For Management SINOTRANS LTD. Ticker: 00598 Security ID: Y6145J104 Meeting Date: DEC 24, 2014 Meeting Type: Special Record Date: NOV 21, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Master Services Agreement For For Management (SINOTRANS & CSC) and Related Annual Caps 2 Approve Master Services Agreement For For Management (Sinotrans Shandong Hongzhi) and Related Annual Caps 3 Approve Master Services Agreement For For Management (Qingdao Jinyun) and Related Annual Caps 4 Approve Master Services Agreement For For Management (Qingdao Liantong) and Related Annual Caps TENCENT HOLDINGS LTD. Ticker: 00700 Security ID: G87572163 Meeting Date: MAY 13, 2015 Meeting Type: Annual Record Date: MAY 08, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3.1a Elect Li Dong Sheng as Director For Against Management 3.1b Elect Iain Ferguson Bruce as Director For Against Management 3.2 Authorize Board to Fix Remuneration of For For Management Directors 4 Approve Auditor and Authorize Board to For Against Management Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Issued Share For For Management Capital 7 Authorize Reissuance of Repurchased For Against Management Shares Dreyfus India Fund Dreyfus India Fund liquidated on August 22, 2014. ADANI PORTS AND SPECIAL ECONOMIC ZONE LTD. Ticker: 532921 Security ID: Y00130107 Meeting Date: AUG 09, 2014 Meeting Type: Annual Record Date: JUL
